           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 1 of 97




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

THE CHEROKEE NATION,                         )
a federally recognized Indian Tribe,         )
17675 S. Muskogee Ave.                       )
Tahlequah, OK 74464,                         )
                                             )
THE CHICKASAW NATION,                        )
a federally recognized Indian Tribe,         )
520 E. Arlington St.                         )
Ada, OK 74820,                               )
                                             )
THE CHOCTAW NATION,                          )
a federally recognized Indian Tribe,         )
1802 Chukka Hina Dr.                         )
Durant, OK 74701, and                        )
                                             )
THE CITIZEN POTAWATOMI NATION,               )
a federally recognized Indian Tribe,         )
1601 S. Gordon Cooper Dr.                    )
Shawnee, OK 74801,                           )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           )   No. ________________
                                             )
UNITED STATES DEPARTMENT OF THE )
INTERIOR, DAVID BERNHARDT, in his            )
official capacity as the Secretary of the    )
Interior, TARA KATUK MAC LEAN                )
SWEENEY, in her official capacity as the     )
Assistant Secretary of the Interior – Indian )
Affairs, United States Department            )
of the Interior,                             )
1849 C Street N.W.                           )
Washington, DC 20240,                        )
                                             )
J. KEVIN STITT, in his official capacity as  )
the Governor of the State of Oklahoma,       )
2300 N. Lincoln Blvd. #212                   )
Oklahoma City, OK 73105,                     )
                                             )

                                          1                             163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 2 of 97




WILLIAM NELSON, SR., in his official             )
capacity as the Chairman of the Business         )
Committee of the Comanche Nation,                )
584 NW Bingo Rd.                                 )
Lawton, OK 73507, and                            )
                                                 )
JOHN R. SHOTTON, in his official capacity        )
as the Chairman of the Tribal Council            )
of the Otoe-Missouria Tribe of Indians           )
8151 Hwy 177                                     )
Red Rock, OK 74651,                              )
                                                 )
       Defendants.                               )
                                                 )
                                      COMPLAINT

                          I.     NATURE OF THE ACTION

       1.     The Plaintiff Nations file this lawsuit against the following Defendants: the

Department of the Interior (“Department”), under the Administrative Procedure Act

(“APA”), 5 U.S.C. § 702; David Bernhardt, the Secretary of the Interior (“Secretary”), and

Tara Katuk Mac Lean Sweeney, the Assistant Secretary of the Interior – Indian Affairs

(“Assistant Secretary”), both in their official capacities, and also under the APA, id.; and

against J. Kevin Stitt in his official capacity as Governor of the State of Oklahoma, William

Nelson, Sr. in his official capacity as Chairman of the Business Committee of the

Comanche Nation, and James R. Shotton in his official capacity as Chairman of the Tribal

Council of the Otoe-Missouria Tribe of Indians, each under the doctrine of Ex parte Young,

209 U.S. 123 (1908); see generally Vann v. Kempthorne, 534 F.3d 741, 750 (D.C. Cir.

2008) (Ex parte Young action is available against tribal officials for violation of federal

law); Vann v. U.S. Dep’t of Interior (“Vann II”), 701 F.3d 927, 929 (D.C. Cir. 2012).



                                             2                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 3 of 97




       2.     This lawsuit seeks reversal of the Defendant Secretary’s arbitrary, capricious,

and unlawful “no action” approval under the Indian Gaming Regulatory Act (“IGRA”), see

25 U.S.C. § 2710(d)(8)(C), of two Agreements signed by the Defendant Governor Stitt,

and the Defendants Chairman Nelson and Chairman Shotton, on behalf of the Comanche

Nation and the Otoe-Missouria Tribe of Indians, respectively (collectively, the

“Agreements”).1 The Agreements purport to be Tribal-State gaming compacts entered into

by the State of Oklahoma with the Comanche Nation and the Otoe-Missouria Tribe

(collectively, the “Tribes”) under the Indian Gaming Regulatory Act (“IGRA”), and

purport to make Class III gaming activity on the lands of those Tribes “fully subject to the

terms and conditions of the [Agreements].” 25 U.S.C. § 2710(d)(2)(C). The Agreements

also purport to authorize those Tribes and the State itself to conduct various Class III

gaming activities.

       3.     The Agreements are not compacts because IGRA requires that a compact

have been legally entered into by both parties, id. § 2710(d)(1)(C), (d)(2)(C), and the

Defendant Governor Stitt did not have authority to enter into the Agreements on behalf of

the State of Oklahoma. The Agreements do not identify any source of the Defendant

Governor Stitt’s authority other than his own claim to hold such authority, which is patently

insufficient, and the Supreme Court of Oklahoma has since squarely held that Governor



1
  Where provisions of the Comanche Nation and Otoe-Missouria Tribe Agreements are
identically numbered, the Agreements are collectively cited herein as “Agreements.”
Where they are not, they are separately cited herein as “Comanche Agreement” and “Otoe-
Missouria Agreement,” respectively.

                                             3                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 4 of 97




Stitt does not have authority to bind the State to the Agreements. Treat v. Stitt, 2020 OK

64, 2020 WL 4185827. As IGRA requires that a compact be legally entered into by a State

and a Tribe before the compact can go into effect, the Defendant Secretary was required to

disapprove the Agreements under IGRA, and his failure to do so was arbitrary, capricious,

and contrary to law, as was his decision not to issue an opinion, letter, or other ruling

finding the Agreements to be void from inception and invalid under IGRA. The Defendant

Secretary’s no action approval did not cure the invalidity of the Agreements because: (a)

under IGRA the Secretary is only authorized to approve by inaction a compact that has

been legally entered into by both parties, 25 U.S.C. § 2710(d)(8)(A), (d)(8)(C); and (b) a

compact approved by the Secretary’s inaction is considered to have been approved only to

the extent that it is consistent with IGRA, id. § 2710(d)(8)(C).            Accordingly, the

Agreements are not valid compacts under IGRA and neither the Defendant Governor Stitt,

nor the Defendant Tribal Chairman Nelson, nor the Defendant Tribal Chairman Shotton

may represent that the Agreements are valid compacts under IGRA, nor may they exercise

authority or jurisdiction under the Agreements as if they were valid compacts under IGRA,

or direct others to do so, and any such representation or exercise of authority or jurisdiction

violates federal law.

       4.     In addition, the Defendant Secretary was obligated by law to disapprove the

Agreements because they contain multiple provisions that are invalid under IGRA, and his

failure to do so was arbitrary, capricious, and contrary to law, as was his decision not to

issue an opinion, letter, or other ruling finding those provisions to be invalid under IGRA.

The Agreements violate IGRA by purporting to authorize categories of games that are not

                                              4                                          163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 5 of 97




permitted in Oklahoma “for any purpose by any person, organization, or entity,” id.

§ 2710(d)(1)(B), namely: (a) “Event Wagering,” a category that includes sports betting and

betting on the outcome of video games, by the Tribes and the State; (b) House-Banked

Card Games, House-Banked Table Games, and any new games that the Defendant

Governor Stitt approves, by the Tribes; and (c) the iLottery, which may include any form

of electronic gaming that has the elements of consideration, chance, and prize, by the State.

The revenue sharing provisions of the Agreements are invalid because those provisions

were not agreed to in exchange for a meaningful concession by the State of significant

economic benefit to the Tribes, which the Secretary has long required for such payments

to be lawful under IGRA. The Agreements also violate IGRA by limiting the signatory

Tribes’ conduct of Class II gaming activities in order to increase revenue sharing payments

to the State from the Tribes’ conduct of Class III gaming. Finally, the Agreements violate

IGRA by committing the Governor of Oklahoma to concur in future off-reservation trust

land acquisitions by the Comanche Nation and Otoe-Missouria Tribe for gaming purposes

within Chickasaw and Citizen Potawatomi territory, which threatens the Chickasaw

Nation’s and Citizen Potawatomi Nation’s jurisdictional integrity and sovereignty, and

jeopardizes their ability to generate gaming revenue within their own territory. For all of

these reasons, the Defendant federal officials were required by law to disapprove the

Agreements, and the Defendant state and tribal officials are violating federal law by

representing that the Agreements are valid Class III gaming compacts and by exercising

authority and jurisdiction under the Agreements as if they are valid Class III gaming

compacts under IGRA, or directing others to do so.

                                             5                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 6 of 97




       5.     The Defendant Secretary’s no action approval, and his decision not to issue

an opinion, letter, or other ruling finding the Agreements to be void from inception and

invalid under IGRA, denies the Plaintiff Nations’ their substantive and procedural rights to

the Defendant Secretary’s fulfillment of his statutory obligations to only authorize Indian

tribes to conduct Class III gaming activities in accordance with IGRA, to make decisions

under IGRA that place Indian tribes on an equal footing in relation to one another, id.

§ 5123(f), and to ensure that IGRA “provide[s] a statutory basis for the operation of gaming

by [the Plaintiff Nations] as a means of promoting tribal economic development, self-

sufficiency, and strong tribal governments,” id. § 2702(1). Under IGRA, the Secretary is

only authorized to approve by inaction a compact that has been legally entered into by both

parties, id. § 2710(d)(8)(A), (d)(8)(C), and is required to disapprove a compact that violates

any provision of IGRA, other federal law, or the federal trust responsibility, id.

§ 2710(d)(8)(B)(i)-(iii). The Defendant Secretary’s no action approval of the Agreements

injures the Plaintiff Nations by allowing the Comanche Nation and Otoe-Missouria Tribe

to compete in the highly competitive Oklahoma gaming market notwithstanding that the

Agreements entered into by the Defendant Governor Stitt and Defendants Chairman

Nelson, and Chairman Shotton, on behalf of the Comanche Nation and the Otoe-Missouria

Tribe, respectively, are invalid under IGRA and contain terms that violate IGRA, including

terms that afford the Comanche Nation and Otoe-Missouria Tribe a significant competitive

advantage over the Plaintiff Nations, which conduct Class II and Class III gaming on their

Indian lands in compliance with IGRA. As a direct result of the Defendant Secretary’s

failure to fulfill his statutory obligations, and of Defendants Governor Stitt’s, Chairman

                                              6                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 7 of 97




Nelson’s, and Chairman Shotton’s actions in furtherance of the Agreements, the Plaintiff

Nations’ own valid IGRA gaming activities face illegal competition from the actual,

threatened, and imminent conduct of gaming under these void Agreements, which draws

gaming revenues that the Plaintiff Nations use to fund essential governmental programs for

their citizens and to promote tribal self-sufficiency and economic development in

accordance with IGRA.

       6.     The Defendant Secretary’s no action approval of the Agreements represents

a complete abdication of his statutory responsibilities under IGRA. In addition, the blatant

illegality of the Agreements suggests that the Defendant Secretary will allow any

agreement executed by the Defendant Governor Stitt with an Indian tribe that purports to

be a compact to go into effect by inaction, whether lawful or not, without offering any

opinion, letter, or other ruling explaining the basis for that action. The Defendant Governor

Stitt intends to take full advantage of the Defendant Secretary’s evident willingness to do

so, as shown by agreements that the Defendant Governor Stitt signed with United

Keetoowah Band of Cherokee Indians in Oklahoma (“UKB”) and the Kialegee Tribal

Town (“KTT”) on July 2, 2020. Those agreements also purport to be IGRA compacts,

even though the Governor is not authorized to enter into those agreements on behalf of the

State of Oklahoma, and they purport to authorize UKB and KTT to engage in Class III

gaming activity on terms that violate IGRA. UKB and KTT have already submitted those

agreements to the Defendant Secretary for approval under IGRA.

       7.     The Plaintiff Nations seek a declaratory judgment that the Defendant

Governor Stitt did not validly enter into the Comanche Nation and the Otoe-Missouria

                                             7                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 8 of 97




Agreements under IGRA, that the Agreements are therefore void and have no legal effect,

that the Secretary’s no action approval of the Agreements does not make the Agreements

valid compacts and has no legal effect, and that the Agreements violate IGRA for the

reasons stated in ¶ 4 above. The Plaintiff Nations also seek a declaration that the

Defendants Chairman Nelson and Chairman Shotton are violating federal law by

representing that the Agreements are Tribal-State gaming compacts under IGRA and by

exercising authority or jurisdiction under the Agreements as if they were valid compacts

under IGRA, or directing others to do so.

                                     II.    PARTIES

      8.     The Plaintiff Cherokee Nation is a federally-recognized Indian Tribe, see

Indian Entities Recognized by and Eligible to Receive Services from the United States

Bureau of Indian Affairs, 85 Fed. Reg. 5462, 5463 (Jan. 30, 2020), with a governing body

duly recognized by the Department.

      9.     The Plaintiff Chickasaw Nation is a federally-recognized Indian Tribe, id. at

5465, with a governing body duly recognized by the Department.

      10.    The Plaintiff Choctaw Nation is a federally-recognized Indian Tribe, id., with

a governing body duly recognized by the Department.

      11.    The Plaintiff Citizen Potawatomi Nation (“CPN”) is a federally-recognized

Indian tribe, id. at 5463, with a governing body duly recognized by the Department.

      12.    The Defendant United States Department of the Interior is a Department of

the United States Government.




                                            8                                         163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 9 of 97




       13.     The Defendant David Bernhardt is Secretary of the Interior, with

responsibility for overseeing the United States Department of the Interior. Secretary

Bernhardt is sued in his official capacity.

       14.     The Defendant Tara Katuk Mac Lean Sweeney is the Assistant Secretary of

the Interior – Indian Affairs, with the responsibility for overseeing the Bureau of Indian

Affairs (“BIA”). BIA is an agency within the Department of the Interior. Assistant

Secretary Sweeney is sued in her official capacity.

       15.     The Defendant J. Kevin Stitt is the Governor of the State of Oklahoma and

is sued in his official capacity.

       16.     The Defendant William Nelson, Sr. is Chairman of the Business Committee

of the Comanche Nation, which is a federally-recognized Indian Tribe, id. at 5463, and is

sued in his official capacity.

       17.     The Defendant James R. Shotton is Chairman of the Tribal Council of the

Otoe-Missouria Tribe of Indians, which is a federally-recognized Indian Tribe, id. at 5464,

and is sued in his official capacity.

                          III.      JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1331, which “gives a district court subject matter jurisdiction to decide any claim alleging

a violation of IGRA,” Michigan v. Bay Mills Indian Cmty., 572 U.S. 782, 787 n.2 (2014).

The Court also has subject matter jurisdiction under 28 U.S.C. § 1362 because the Plaintiff

Nations are federally-recognized Indian Tribes with governing bodies duly recognized by

the Secretary, and this action is brought to protect and enforce rights held by the Plaintiff

                                              9                                         163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 10 of 97




Nations under IGRA, 25 U.S.C. §§ 2701-2721, and under Compacts that were entered into

and are in effect under IGRA. The sovereign immunity of the United States is inapplicable

to this action because it is brought under the APA, 5 U.S.C. § 702, which waives the

sovereign immunity of the United States. State and tribal sovereign immunity are also

inapplicable to this action because it is brought against the Defendant Governor and the

Defendant Tribal Chairmen in their official capacities under the doctrine of Ex parte

Young, which allows aggrieved parties to seek relief against state and tribal officials who

are violating their federal law rights. Vann, 534 F.3d at 750; Vann II, 701 F.3d at 929.

       19.     Venue is proper in this district under 28 U.S.C. § 1391(e), because the federal

defendants reside in this district and because a substantial part of the events giving rise to

the claim occurred within this district.

                              IV.    FACT ALLEGATIONS

A.     IGRA’s Purposes and Policies.

       20.     Enacted in 1988, IGRA “created a regulatory framework for tribal gaming

intended to balance state, federal, and tribal interests.” Amador Cty., Cal. v. Salazar, 640

F.3d 373, 376 (D.C. Cir. 2011) (citing 25 U.S.C. §§ 2701, 2702).

       21.     IGRA “provide[s] a statutory basis for [both] the operation of gaming by

Indian tribes as a means of promoting tribal economic development, self-sufficiency, and

strong tribal governments,” 25 U.S.C. § 2702(1), and “the regulation of gaming by an

Indian tribe adequate to shield it from organized crime and other corrupting influences, to

ensure that the Indian tribe is the primary beneficiary of the gaming operation, and to assure

that gaming is conducted fairly and honestly by both the operator and players,” id.

                                              10                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 11 of 97




§ 2702(2). These provisions are intended for the benefit of all Indian tribes, including the

Plaintiff Nations.

       22.     Congress found in IGRA that tribes engage in gaming “as a means of

generating tribal governmental revenue,” id. § 2701(1), and that “a principal goal of

Federal Indian policy is to promote tribal economic development, tribal self-sufficiency,

and strong tribal government,” id. § 2701(4). In accord with that policy, IGRA requires

that tribes be the primary beneficiaries of tribal gaming, id. § 2702(2); that tribes “have

sole proprietary interest and responsibility for the conduct of any gaming activity,” id.

§ 2710(b)(2)(A), (d)(1)(A)(ii); and that tribal gaming revenues be used only to fund tribal

government operations and programs, to provide for the general welfare of the tribe, to

promote tribal economic development, and for charitable and local governmental purposes,

id. § 2710(b)(2)(B), (d)(1)(A)(ii). These provisions are also intended for the benefit of all

Indian tribes, including the Plaintiff Nations.

       23.     Tribal gaming rights under IGRA are “privileges and immunities available

to the Indian tribe” under 25 U.S.C. § 5123(f), which “prohibits federal agencies from

promulgating ‘any’ regulations or making ‘any’ decisions, pursuant to the [Indian

Reorganization Act] ‘or any other’ Act of Congress, ‘with respect to a federally recognized

Indian tribe that classifies, enhances, or diminishes the privileges and immunities available

to the Indian tribe relative to other federally recognized tribes by virtue of their status as

Indian tribes.’” Koi Nation of N. Cal. v. U.S. Dep’t of Interior, 361 F. Supp. 3d 14, 51-52

(D.D.C. 2019) (quoting 25 U.S.C. § 5123(f)). As the legislative history of Section 5123(f)

shows, its purpose is to “serve[] the broader goal of making ‘clear’ that ‘it is and has always

                                              11                                         163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 12 of 97




been Federal law and policy that Indian tribes recognized by the Federal Government stand

on an equal footing to each other and to the Federal Government.’” Id. at 53 (quoting 140

Cong. Rec. S6144, S6147 (1994) (statement of Sen. Inouye)). Section 5123(f) is intended

to place all Indian tribes, including the Plaintiff Nations, on an equal footing with respect

to decisions made by the Secretary that affect their gaming rights under IGRA.

B.     IGRA’s Indian Lands Requirement and Its Exceptions

       24.     IGRA provides for gaming only on “Indian lands.” 25 U.S.C. § 2710(d)(1)

(“Class III gaming activities shall be lawful on Indian Lands . . . .” (emphasis added));

Amador Cty., 640 F.3d at 376-77. Under IGRA “Indian lands” are defined as follows

       (A) all lands within the limits of any Indian reservation; and (B) any lands
       title to which is either held in trust by the United States for the benefit of any
       Indian tribe or individual or held by any Indian tribe or individual subject to
       restriction by the United States against alienation and over which an Indian
       tribe exercises governmental power.

25 U.S.C. § 2703(4). Under IGRA, a tribe can only conduct IGRA gaming on lands that

are not within the limits of “any Indian reservation” if those lands are held in trust by the

United States or are subject to a restriction against alienation by the United States. A

further requirement applies if those lands were taken in trust by the Secretary after October

17, 1988. IGRA generally prohibits gaming on lands acquired in trust for a tribe by the

Secretary after October 17, 1988 (“after-acquired lands”), id. § 2719(a), subject to certain

exceptions, id. § 2719(b).

       25.     To conduct gaming on after-acquired lands, a tribe must satisfy one of the

exceptions set forth in 25 U.S.C. § 2719(b). Under the exception described in § 2719(b)(1),




                                              12                                            163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 13 of 97




an Indian tribe can only conduct class III gaming on after-acquired lands located outside

of its reservation or former reservation in Oklahoma if

       the Secretary, after consultation with the Indian tribe and appropriate State
       and local officials, including officials of other nearby Indian tribes,
       determines that a gaming establishment on newly acquired lands would be in
       the best interest of the Indian tribe and its members, and would not be
       detrimental to the surrounding community, but only if the Governor of the
       State in which the gaming activity is to be conducted concurs in the
       Secretary’s determination . . . .

Id. § 2719(b)(1)(A); see id. § 2719(a)(1), (a)(2)(A)(i). Under Section 2719(b)(1)(A), the

Secretary has two responsibilities: “(1) to evaluate whether gaming on the proposed trust

land would be in the best interest of the applicant tribe and not detrimental to the

surrounding community,” and “(2) to ascertain whether the Governor of the State where

the proposed trust land is located concurs with his or her favorable determination.” Lac

Courte Oreille Band of Lake Superior Chippewa Indians of Wis. v. United States, 367 F.3d

650, 656 (7th Cir. 2004). By imposing these statutory responsibilities on the Secretary, 25

U.S.C. § 2719(b)(1)(A) provides procedural rights to the surrounding community,

including Indian tribes (such as the Plaintiff Nations) that are part of the surrounding

community, that must be complied with before an Indian tribe may conduct class III

gaming on after-acquired lands located outside of its reservation or former reservation

located in Oklahoma. This is commonly known as a “Secretarial” or “two-part”

determination. 25 C.F.R. § 292.2 (definition of “Secretarial Determination”).

       26.     Under Section 2719(b)(1)(A), the Governor’s concurrence may be sought

only if the Secretary makes a favorable determination, as it is the Secretary’s determination

in which the Governor is asked to concur. This prevents state governors from usurping the

                                             13                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 14 of 97




Secretary’s responsibility under § 2719(b)(1)(A) by acting first, and effectively requiring

the Secretary to determine whether to concur in the Governor’s determination on whether

gaming on the proposed trust land would be detrimental to the surrounding community.

Any purported concurrence that precedes a favorable Secretarial determination is therefore

legally meaningless.

       27.     If the land on which an Indian tribe wishes to conduct gaming is not already

in trust, the tribe must also apply to have the Secretary acquire the land in trust for the tribe

under the procedures of 25 C.F.R. pt. 151. Most tribes in Oklahoma—including the

Plaintiff Nations, the Comanche Nation, and the Otoe-Missouria Tribe—may have land

placed into trust for them by the Secretary under these procedures. See 25 U.S.C. §§ 2202,

5105, 5108, 5203. Federal regulations provide that, in Oklahoma, a “reservation” also

includes “that area of land constituting the former reservation of the tribe as defined by the

Secretary.” 25 C.F.R. § 151.2(f). And for purposes of determining whether Indian lands

are eligible for IGRA gaming, the Secretary has defined “former reservation” as “lands in

Oklahoma that are within the exterior boundaries of the last reservation that was established

by treaty, Executive Order, or Secretarial Order for an Oklahoma tribe.” Id. § 292.2.

       28.     When land is located outside of an Oklahoma tribe’s reservation or former

reservation, the Secretary may only take land into trust for the tribe when the Tribe already

owns the land or when the Secretary determines that the acquisition in trust is “necessary

to facilitate tribal self-determination, economic development, or Indian housing.” Id.

§ 151.3(a). Federal regulations also prohibit one tribe from having land taken into trust for

its benefit within a second tribe’s reservation or former reservation in Oklahoma unless the

                                               14                                          163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 15 of 97




second tribe consents in writing to the trust acquisition. Id. § 151.8. These regulations are

intended for the benefit of all Indian tribes, including the Plaintiff Nations.

C.     Class III Gaming and the Tribal-State Compacting Process.

       29.     “[IGRA] divides gaming into three classes.” Amador Cty., 640 F.3d at 376.

Class I gaming comprises social games played for prizes of minimal value and traditional

forms of Indian gaming. 25 U.S.C. § 2703(6). “‘Class I gaming on Indian lands is within

the exclusive jurisdiction of the Indian tribes,’ and is not subject to [IGRA].” Colo. River

Indian Tribes v. Nat’l Indian Gaming Comm’n, 466 F.3d 134, 135 (D.C. Cir. 2006)

(quoting 25 U.S.C. § 2710(a)(1)). Class II gaming consists of bingo and similar games, 25

U.S.C. § 2703(7), over which “the [National Indian Gaming] Commission and the tribes

share regulatory authority: the tribes must enact a gaming ordinance applying the Act’s

minimum regulatory requirements; and the Commission’s Chairman must approve the

tribal ordinance before gaming may occur,” Colo. River, 466 F.3d at 135 (citing 25 U.S.C.

§ 2710(a)(2), (b)).

       30.     Class III gaming comprises “all forms of gaming that are not class I gaming

or class II gaming,” 25 U.S.C § 2703(8), and “includes most casino games such as

blackjack and roulette as well as slot machines,” Amador Cty., 640 F.3d at 376. “Before

commencing Class III gaming, a tribe must satisfy three conditions.” Id. First, the gaming

activities must be authorized by a tribal ordinance that meets the requirements of 25 U.S.C.

§ 2710(b) and has been approved by the Chairman of the National Indian Gaming

Commission, “a regulatory body created by IGRA with rulemaking and enforcement

authority.” Amador Cty., 640 F.3d at 376 (citing 25 U.S.C. § 2710(d)(1)(A), (d)(2)(C)).

                                              15                                       163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 16 of 97




Second, “the Indian lands where the gaming will take place must be located within a state

that permits gaming ‘for any purpose by any person, organization, or entity.’” Id. (quoting

25 U.S.C. § 2710(d)(1)(B)). Third, such gaming must be “conducted in conformance with

a Tribal-State compact entered into by the Indian tribe and the State under [§ 2710(d)(3)]

that is in effect.” 25 U.S.C. § 2710(d)(1)(C).

       31.     Section 2710(d) of IGRA “deal[s] exclusively with Class III gaming.”

Forest Cty. Potawatomi Cmty. v. United States, 330 F. Supp. 3d 269, 286 (D.D.C. 2018)

(citing Colo. River, 466 F.3d at 138), appeal voluntarily dismissed, No. 18-5327, 2019 WL

2563220 (D.C. Cir. June 19, 2019). And under 25 U.S.C. § 2710(d), Tribal-State compacts

may “encompass[] only Class III gaming.” Id.

       32.     Section 2710(d) provides that “[a]ny Indian tribe having jurisdiction over the

Indian lands upon which a class III gaming activity is being conducted, or is to be

conducted, shall request the State in which such lands are located to enter into negotiations

for the purpose of entering into a Tribal-State compact governing the conduct of gaming

activities. Upon receiving such a request, the State shall negotiate with the Indian tribe in

good faith to enter into such a compact.” Id. § 2710(d)(3)(A).

       33.     Section 2710(d) prescribes the permissible subjects of compact negotiations

in the following terms:

       Any Tribal-State compact negotiated under subparagraph (A) may include
       provisions relating to—

               (i) the application of the criminal and civil laws and regulations of the
               Indian tribe or the State that are directly related to, and necessary for,
               the licensing and regulation of such activity;


                                              16                                            163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 17 of 97




                (ii) the allocation of criminal and civil jurisdiction between the State
                and the Indian tribe necessary for the enforcement of such laws and
                regulations;

                (iii) the assessment by the State of such activities in such amounts as
                are necessary to defray the costs of regulating such activity;

                (iv) taxation by the Indian tribe of such activity in amounts
                comparable to amounts assessed by the State for comparable
                activities;

                (v) remedies for breach of contract;

                (vi) standards for the operation of such activity and maintenance of
                the gaming facility, including licensing; and

                (vii) any other subjects that are directly related to the operation of
                gaming activities.

Id. § 2710(d)(3)(C).

       34.      Section 2710(d) allows tribes and States to negotiate for only the application

of state laws that are “directly related to, and necessary for, the licensing and regulation of

such activity,” and only for the application of state jurisdiction that is “necessary for the

enforcement of such laws and regulations.” Id. § 2710(d)(3)(C)(i)-(ii). The term “such

activity” in Section 2710(d)(3)(C)(i) refers to “the licensing and regulation of [a class III

gaming] activity,” see id. § 2710(d)(3)(A), and “‘class III gaming activity’ means just what

it sounds like—the stuff involved in playing class III games,” that is, “what goes on in a

casino—each roll of the dice and spin of the wheel,” Bay Mills, 572 U.S. at 792 (alteration

in original).




                                               17                                          163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 18 of 97




       35.     Section 2710(d) also allows tribes and states to negotiate for “the assessment

by the State of such [class III gaming] activities in such amounts as are necessary to defray

the costs of regulating such activity.” 25 U.S.C. § 2710(d)(3)(C)(iii).

       36.     Section 2710(d) also permits negotiation of “any other subjects that are

directly related to the operation of gaming activities,” id. § 2710(d)(3)(C)(vii), which

“ensures that states have an opportunity to engage with tribes as to legitimate regulatory

concerns about the operation of gaming,” Forest Cty. Potawatomi, 330 F. Supp. 3d at 283

(citing Citizens Exposing Truth about Casinos v. Kempthorne, 492 F.3d 460, 462 (D.C.

Cir. 2007)). It applies only to subjects that are “directly related to the operation of [Class

III] gaming.” Id. at 287 (alteration in original). “Class II gaming is not an authorized

subject of negotiation for Class III compacts.” Id. at 286 (quoting Assistant Secretary of

Indian Affairs, testimony before Congress).

       37.     Section 2710(d) further provides that, except for state regulatory assessments

that may be negotiated and agreed upon pursuant to Section 2710(d)(3)(C)(iii), the

provisions of 25 U.S.C. § 2710 shall not be interpreted “as conferring upon a State . . .

authority to impose any tax, fee, charge, or other assessment upon an Indian tribe . . . to

engage in a class III activity.” Id. § 2710(d)(4). As IGRA provides no such authority, state

taxation of tribal gaming activities under a compact is barred under the settled rule that

Indian tribes are exempt from state taxation unless Congress has authorized such taxation

in terms that are “unmistakably clear.” California v. Cabazon Band of Mission Indians,

480 U.S. 202, 215 n.17 (1987) (quoting Montana v. Blackfeet Tribe, 471 U.S. 759, 765

(1985)).

                                              18                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 19 of 97




       38.     Notwithstanding the clear terms of 25 U.S.C. § 2710(d)(4), compact

provisions that provide for a tribe to pay a state a share of the tribe’s gaming revenue have

been allowed in some circumstances under “[t]he theory” “that the parties negotiated a

bargain permitting such payments in return for meaningful concessions from the state (such

as a conferred monopoly or other benefits).” Idaho v. Shoshone-Bannock Tribes, 465 F.3d

1095, 1101 (9th Cir. 2006) (citing In re Indian Gaming Related Cases, 331 F.3d 1094,

1111-14 (9th Cir. 2003)). “Although the state d[oes] not have authority to exact such

payments, it could bargain to receive them in exchange for a quid pro quo conferred in the

compact.” Id.

       39.     The Secretary determines whether revenue sharing payments to be made by

a tribe to a state under a compact are lawful when the compact is submitted for approval

under IGRA. See 25 U.S.C. § 2710(d)(3)(B). As the Assistant Secretary has explained,

       It is the position of the Department [of the Interior] to permit revenue-sharing
       payments in exchange for quantifiable economic benefits over which the
       State is not required to negotiate under IGRA, such as substantial exclusive
       rights to engage in Class III gaming activities. We have not, nor are we
       disposed to, authorize revenue-sharing payments in exchange for compact
       terms that are routinely negotiated by the parties as part of the regulation of
       gaming activities, such as duration, number of gaming devices, hour of
       operation, and wager limits.

Rincon Band of Luiseno Mission Indians of Rincon Reservation v. Schwarzenegger, 602

F.3d 1019, 1039 (9th Cir. 2010). As the Rincon court explained in approving this

interpretation of IGRA, “[t]o hold otherwise would effectively mean that states could put

gaming rights ‘up for sale.’ That would be inconsistent with IGRA’s spirit, and its express




                                             19                                           163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 20 of 97




refusal to allow states to use their right to engage in compact negotiations as a means to

extract fees.” Id. at 1040 (footnote omitted) (citing 25 U.S.C. § 2710(d)(4)).

D.     The Secretary’s Responsibilities to Determine Whether to Approve A Compact
       and His Legal Obligation to Disapprove a Compact That Violates IGRA.

       40.     Section 2710(d) requires that for a tribe to conduct Class III gaming activities

under IGRA, it must have “entered into” a compact with the State, and that compact must

be “in effect.” 25 U.S.C. § 2710(d)(1)(C), (d)(2)(C). The “entered into” and “in effect”

requirements are separate and independent requirements. Pueblo of Santa Ana v. Kelly,

104 F.3d 1546, 1553-55 (10th Cir. 1997); 25 U.S.C. § 2710(d)(6)(A)-(B) (separately

requiring that a compact has been “entered into,” and that it “is in effect” to exempt gaming

conducted under its terms from 15 U.S.C. § 1175). Whether a compact has been validly

entered into by the parties “necessitates an interpretation of both federal and state law.”

Kelly, 104 F.3d at 1557. Whether a compact is in effect depends on the action taken by the

Secretary when a compact that has been entered into by a Tribe and a State is submitted to

him for review under 25 U.S.C. § 2710(d)(8). Under IGRA, a compact is in effect “only

when notice of approval by the Secretary of such compact has been published by the

Secretary in the Federal Register.” 25 U.S.C. § 2710(d)(3)(B).

       41.     IGRA’s regulations provide that “[t]he Indian tribe or State should submit

the compact or amendment after it has been legally entered into by both parties.” 25 C.F.R.

§ 293.7.

       42.     Section 2710(d) provides that the Secretary “is authorized to approve” a

compact that has been “entered into between an Indian tribe and a State,” 25 U.S.C.


                                              20                                         163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 21 of 97




§ 2710(d)(8)(A); that the Secretary may disapprove the compact if it violates IGRA or

other federal law or trust obligations, id. § 2710(d)(8)(B); and “[i]f the Secretary does not

approve or disapprove a compact” within forty-five days of its submission, the compact is

deemed approved “but only to the extent the compact is consistent with the provisions” of

IGRA, id. § 2710(d)(8)(C). Under these provisions, the Secretary is responsible for

ensuring compliance with IGRA in the conduct of Class III gaming by all Indian tribes,

and is obligated to do so on terms that fulfill the Secretary’s obligations to all Indian tribes

under IGRA and the federal trust responsibility. These provisions are intended for the

benefit of all Indian tribes, including the Plaintiff Nations.

       43.     IGRA provides that the Secretary “may disapprove a compact . . . only if

such compact violates—(i) any provision of [IGRA], (ii) any other provision of Federal

law . . . , or (iii) the trust obligations of the United States to Indians.”                 Id.

§ 2710(d)(8)(B)(i)-(iii). “[S]ubsection (d)(8)(B)’s use of ‘may’ is best read to limit the

circumstances in which disapproval is allowed. The Secretary must, however, disapprove

a compact if it would violate any of the three limitations in that subsection.” Amador Cty.,

640 F.3d at 381.

       44.     IGRA’s “subsection (d)(8)(C), which governs approval by inaction, includes

no exemption from this obligation to disapprove illegal compacts.” Id. “And just as the

Secretary has no authority to affirmatively approve a compact that violates any of

subsection (d)(8)(B)’s criteria for disapproval, he may not allow a compact that violates

subsection (d)(8)(C)’s caveat to go into effect by operation of law.” Id.



                                              21                                          163976-2
               Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 22 of 97




         45.     Furthermore, because the requirement that a compact be “entered into” is

separate and independent from the “in effect” requirement, a compact executed by a state

governor who lacks authority to bind the state is void, even if the Secretary has approved

the compact, or allowed it to go into effect by inaction. See Kelly, 104 F.3d at 1554-55.

E.       The Plaintiff Nations Conduct Gaming Activities on Their Indian Lands in
         Compliance With IGRA.

         46.     Each of the Plaintiff Nations has enacted an ordinance authorizing Class II

and Class III gaming activities on its Indian lands that satisfies IGRA’s requirements and

has been approved by the Chairman of the National Indian Gaming Commission. See

Notice of Approved Class III Tribal Gaming Ordinances, 84 Fed. Reg. 13,314 (Apr. 4,

2019).

         47.     Each of the Plaintiff Nations conducts Class II gaming on its Indian lands in

accordance with tribal law, IGRA, and its regulations.

         48.     Each of the Plaintiff Nations also conducts off-track pari-mutuel wagering

on horse races, which is a Class III gaming activity, at specific sites on each Nation’s Indian

lands. The Plaintiff Nations conduct this activity under Off-Track Wagering Compacts

(“OTWCs”) that were entered into with the State, approved by the Secretary, and are in

effect under IGRA. See Indian Gaming, 75 Fed. Reg. 61,511 (Oct. 5, 2010) (Cherokee);

Indian Gaming, 69 Fed. Reg. 34,686 (June 22, 2004) (Chickasaw); Indian Gaming, 66 Fed.

Reg. 30,748 (June 7, 2001) (Choctaw); Indian Gaming, 62 Fed. Reg. 5033 (Feb. 3, 1997)

(CPN).




                                               22                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 23 of 97




       49.     In 2004, the State enacted the State-Tribal Gaming Act (“STGA”), Okla.

Stat. tit. 3A, §§ 261-282, which was approved by Oklahoma voters in a referendum vote

held November 2, 2004, Okla. State Question 712 (Nov. 2, 2004). The STGA permits

Indian tribes to conduct Class III gaming activities, including electronic gaming, and also

permits horse racetracks to conduct electronic gaming. Okla. Stat. tit. 3A, §§ 261-282. In

addition, the State earlier authorized pari-mutuel wagering on live horse racing and on

simulcast races held out-of-state pursuant to the Oklahoma Horse Racing Act, Okla. Stat.

tit. 3A, §§ 200-209.

       50.     The STGA offered “to federally recognized tribes in the State of Oklahoma”

a Model Compact under which accepting Tribes could, after approval by the Secretary and

publication in the Federal Register, lawfully “engage in Class III gaming on tribal lands”

in accord with IGRA. Sheffer v. Buffalo Run Casino, PTE, Inc., 2013 OK 77, ¶ 4, 315 P.3d

359 (citing Griffith v. Choctaw Casino of Pocola, Okla., 2009 OK 51, ¶ 13, 230 P.3d 488,

overruled on other grounds by Sheffer, 2013 OK 77, ¶ 25); accord Okla. Stat. tit. 3A,

§§ 280-281; Okla. State Question 712 (Nov. 4, 2004).

       51.     The STGA also authorizes “organization licensees”—i.e., horse racetracks—

to conduct electronic gaming under licenses issued by the Oklahoma Horse Racing

Commission (“OHRC”), Okla. Stat. tit. 3A, §§ 200.1(9), 205.2(C), 262(A)-(C), “[i]f at

least four Indian tribes enter into the model [tribal gaming compact set forth in id. § 281],

and such compacts are approved by the Secretary of the Interior,” id. § 262(A).

       52.     The Model Compact provides that “[t]his Compact, as an enactment of the

people of Oklahoma, is deemed approved by the State of Oklahoma. No further action by

                                             23                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 24 of 97




the state or any state official is necessary for this Compact to take effect upon approval by

the Secretary of the Interior and publication in the Federal Register.” Id. § 281, Part 16.

       53.     Each of the Plaintiff Nations accepted the State’s offer as set forth in the

Model Compact, and by so doing entered into a compact with the State under IGRA (the

“Plaintiff Nations’ Class III Compacts”).

       54.     The Comanche Nation and the Otoe-Missouria Tribe also accepted the

State’s offer as set forth in the Model Compact, and by so doing entered into a compact

with the State under IGRA (the “Comanche Nation and Otoe-Missouria Tribe Former

Compacts” or “Former Compacts”).

       55.     Twenty-seven other Indian tribes in Oklahoma accepted the State’s offer as

set forth in the Model Compact, and by so doing entered into a compact with the State

under IGRA, which was then approved and went into effect under IGRA. See Okla. Office

of Mgmt. & Enter. Servs., Compacted Tribes, https://omes.ok.gov/gaming-compliance-

unit/compacted-tribes (listing thirty-five gaming compacts entered into by Indian tribes

with the State that have been approved and published in the Federal Register).

       56.     Each of the Plaintiff Nations’ Class III Compacts has been approved or

considered to have been approved by the Secretary, 25 U.S.C. § 2710(d)(8)(A), (d)(8)(C),

notice of such approval by the Secretary was published in the Federal Register, and each

Nation’s Compact then went into effect under IGRA, id. § 2710(d)(3)(B), on or about

January 27, 2005 (Cherokee Nation), February 8, 2005 (Chickasaw Nation), February 9,




                                             24                                        163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 25 of 97




2005 (Choctaw and CPN).2 Those compacts automatically renewed for a fifteen-year term

on January 1, 2020 and are in effect today. See Cherokee Nation v. Stitt, No. 5:19-cv-

01198-D, slip op. at 7-9 (W.D. Okla. July 28, 2020), ECF No. 149.

      57.     In approving or allowing Plaintiff Nations’ Class III Compacts to go into

effect, the Secretary approved the revenue-sharing provisions of those Compacts. With

respect to the Plaintiff Nations whose Compacts were approved, the Secretary determined

that the State had made meaningful concessions that, as shown by an economic analysis

provided by those Nations, had significant economic benefit to the Nations, in exchange

for which revenue-sharing payments were to be made to the State. For those Plaintiff

Nations that did not provide an economic analysis, the Secretary determined that their

Compacts should be allowed to go into effect as they would otherwise be competitively

disadvantaged in relation to the Nations with approved compacts.

      58.     The Comanche Nation and Otoe-Missouria Tribe Former Compacts were

also approved (Comanche Nation) or considered to have been approved (Otoe-Missouria

Tribe) by the Secretary, 25 U.S.C. § 2710(d)(8)(A), (d)(8)(C), notice of such approval by

the Secretary was published in the Federal Register,3 and those Compacts then went into

effect under IGRA, id. § 2710(d)(3)(B). In approving the Comanche Nation’s Former

Compact, the Secretary stated that “[a]s part of the Department’s review of the Compact,


2
 See Indian Gaming, 70 Fed. Reg. 3942 (Jan. 27, 2005) (Cherokee); Indian Gaming, 70
Fed. Reg. 6725 (Feb. 8, 2005) (Chickasaw); Indian Gaming, 70 Fed. Reg. 6903 (Feb. 9,
2005) (Choctaw and CPN).
3
 See 70 Fed. Reg. at 3942 (Comanche); Indian Gaming, 70 Fed. Reg. 36,407 (June 23,
2005) (Otoe-Missouria).

                                           25                                      163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 26 of 97




we sent a letter to the parties seeking clarification of various provisions of the Compact.

The responses of the State and the Tribe, and the Tribe’s Market Study and Impact

Analysis, have resolved our questions, as explained below.” Letter from Mike Olsen,

Principal Deputy Assistant Sec’y-Indian Affairs, Dep’t of Interior, to Wallace Coffey,

Chairman, Comanche Nation (Dec. 23, 2004), https://www.bia.gov/sites/bia.gov/files/

assets/as-ia/oig/oig/pdf/idc-038420.pdf (“Comanche Approval Letter”). The Secretary

then explained the basis on which he had approved the revenue sharing provisions of the

Comanche Nation’s Former Compact, as follows:

       IGRA does not authorize states to impose a tax, fee, charge, or other
       assessment on Indian tribes to engage in class III gaming. See 25 U.S.C.
       2710(d)(4). This section provides that “nothing in this section shall be
       interpreted as conferring upon a State or any of its political subdivisions
       authority to impose any tax, fee, charge or other assessment upon an Indian
       tribe . . . to engage in Class III gaming activity.”

       To enforce this statutory prohibition, the Department has sharply limited the
       circumstances under which Indian tribes can make direct payments to a state
       for purposes other than defraying the costs of regulating Class III gaming
       activities. To determine whether a revenue-sharing provision is permissible
       under IGRA, we have required the state to offer significant or meaningful
       concessions over which it is not required to negotiate in good faith, resulting
       in substantial and quantifiable economic benefits to the Indian tribe. In
       addition, the payment to the state must be appropriate in light of the value of
       the economic benefits conferred on the tribe.

       Under the first prong of our analysis – significant or meaningful concessions
       – we believe that the State has made such concessions. It has authorized Class
       III gaming for Indian tribes, provided for a zone of exclusivity, and limited
       non-tribal gaming. Under the second prong of our analysis – substantial and
       quantifiable economic benefits – we believe that the economic analysis
       provided by the Tribe shows that the limitations on electronic games at three
       established racetracks and the limitations on non-tribal (charitable) gaming
       will help the Tribe generate significant additional revenues over the fifteen-
       year course of the Compact. . . . As a result, the revenue-sharing payment to


                                             26                                          163976-2
              Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 27 of 97




        the State cannot be characterized as a prohibited imposition of a tax, fee,
        charge, or other assessment pursuant to 25 U.S.C. 27109(d)(4).

Id. at 2.

        59.     Upon approval of the Plaintiff Nations’ Class III Compacts, each of the

Plaintiff Nations was authorized to conduct “covered games,” Compact Parts 3.5., 4.A.,

namely

        an electronic bonanza-style bingo game, an electronic amusement game, an
        electronic instant bingo game, nonhouse-banked card games; [and] any other
        game, if the operation of such game by a tribe would require a compact and
        if such game has been: (i) approved by the Oklahoma Horse Racing
        Commission for use by an organizational licensee, (ii) approved by state
        legislation for use by any person or entity, or (iii) approved by amendment
        of the [STGA]; . . . .

Id. Part 3.5.

        60.     Upon approval of the Comanche Nation and Otoe-Missouria Tribe’s Former

Compacts, and those of the other Indian tribes that accepted the State’s offer as set forth in

the Model Compact, each of those tribes was authorized to conduct the same “covered

games.” Id. Parts 3.5., 4.A.

        61.     Following the effective date of the Plaintiff Nations’ Class III Compacts, the

STGA permitted the OHRC to authorize organization licensees to conduct electronic

gaming, specifically “electronic amusement games,” “electronic bonanza-style bingo

games,” and “electronic instant bingo games,” subject to limits on the number of locations

that may be licensed to do so and the number of machines that may be used to play such

games. Okla. Stat. tit. 3A, § 262(A), (C). Acting pursuant to the STGA, the OHRC first




                                              27                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 28 of 97




authorized horse racetracks to conduct electronic gaming on August 11, 2005, and it has

continued to do so annually since then.

       62.     The gaming market in Oklahoma is highly competitive as a result of the

various tribal and non-tribal gaming activities that are conducted within the State, including

pari-mutuel wagering on horse racing, the state lottery, and electronic gaming. There is

also constant inter-tribal competition in that market as a result of the number of IGRA-

approved compacts with Indian tribes in the State and the number of tribal gaming facilities

operated in the State under those compacts. This puts the Plaintiff Nations under constant

competitive pressure to maintain their market share. The Plaintiff Nations depend on the

Secretary to ensure that all tribal competitors in that market are conducting gaming in

accordance with IGRA and thus on an equal footing.

       63.     In 2018, the State enacted a supplemental compact offer to authorize

additional “covered games.” 2018 Okla. Sess. Law Serv. ch. 11, § 2 (West) (codified at

Okla. Stat. tit. 3A, § 280.1). The Plaintiff Nations accepted this supplemental compact

offer from the State, which was then approved by the Secretary for each of those Nations.4

       64.     The Plaintiff Nations and Defendant Governor Stitt adjudicated a dispute in

the Western District of Oklahoma regarding the effect of the renewal provisions of Part

15.B. of the Plaintiff Nations’ Class III Compacts. Cherokee Nation v. Stitt, No. 5:19-cv-



4
 Indian Gaming; Approval of Tribal-State Class III Gaming Compact Amendments in the
State of Oklahoma, 83 Fed. Reg. 41,101 (Aug. 17, 2018) (Cherokee, Chickasaw, and CPN);
Indian Gaming; Approval of Tribal-State Class III Gaming Compact Amendments in the
State of Oklahoma, 83 Fed. Reg. 41,102 (Aug. 17, 2018) (Choctaw).

                                             28                                         163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 29 of 97




01198-D (W.D. Okla. filed Dec. 31, 2019). In that action, each Plaintiff Nation asserted

that on January 1, 2020 the term of the Plaintiff Nations’ Class III Compacts renewed

automatically under Part 15.B. of those Compacts, and that they remain in full force and

effect. On July 28, 2020, the Western District of Oklahoma ruled that the Plaintiff Nations’

Class III Compacts did renew on January 1, 2020 and are in full force in effect until January

1, 2035. See Cherokee Nation, slip op. at 7-9.

       65.     Each Plaintiff Nation continues to conduct Class II gaming under Tribal law

and Class III gaming under the terms of their OTWCs and Class III Compacts. The

revenues generated by each Plaintiff Nation’s conduct of Class II and III gaming are used

exclusively by each Plaintiff Nation to fund government operations and programs, and to

provide for the general welfare of the Plaintiff Nation and its citizens, consistent with the

requirements of IGRA.       These revenues support programs that provide health care,

education, law enforcement, and youth and family services, among other areas.

       66.     Each Plaintiff Nation has a legally-protected interest in its conduct of Class

II and Class III gaming activities on its Indian lands because these activities are authorized

by and conducted in accordance with IGRA, Tribal law, and the terms of their OTWCs and

Class III Compacts. Pursuant to IGRA and an ordinance that has been approved by the

Chairman of the National Indian Gaming Commission, each Plaintiff Nation has “the sole

proprietary interest and responsibility for the conduct of [such] gaming activity,” 25 U.S.C.

§ 2710(b)(2)(A) (requiring that ordinance authorizing Class II gaming so provide),

(d)(1)(A)(ii) (imposing same requirement with respect to Class III gaming). And the

Plaintiff Nations’ conduct of such gaming provides revenue for the operation of tribal

                                             29                                         163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 30 of 97




governments and the delivery of tribal services, and thus furthers IGRA’s purposes. Id.

§ 2702(1).

       67.     Each Plaintiff Nation also has a legally-protected interest in, and relies on,

the Defendant Secretary’s proper fulfillment of his statutory obligations to only authorize

Indian tribes to conduct Class III gaming activities in accordance with IGRA, to fulfill the

federal trust responsibility to all Indian tribes, to make decisions that do not diminish the

Plaintiff Nations’ rights under IGRA relative to other tribes, id. § 5123(f), and to ensure

that IGRA “provide[s] a statutory basis for the operation of gaming by Indian tribes as a

means of promoting tribal economic development, self-sufficiency, and strong tribal

governments,” id. § 2702(1).

F.     The Comanche Nation and Otoe-Missouria Tribe Agreements.

       1.      The Cherokee Nation v. Stitt litigation in the Western District of
               Oklahoma and the Defendants’ announcement of the Agreements.

       68.     On February 10, 2020, the federal district court ordered the parties to

Cherokee Nation v. Stitt in the Western District of Oklahoma, including the Plaintiff

Nations in the instant action and Defendant Governor Stitt, to engage in mediation to

attempt to resolve their dispute.

       69.     On February 21, 2020, the Comanche Nation and the Otoe-Missouria Tribe

intervened as plaintiffs in Cherokee Nation v. Stitt. Thereafter, they participated in

mediation in which representatives of Defendant Governor Stitt, the Plaintiff Nations in

the instant action, and other plaintiffs-in-intervention in the Cherokee Nation v. Stitt action

also participated.



                                              30                                         163976-2
               Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 31 of 97




         70.     Without the prior knowledge of the Plaintiff Nations in this action, or other

plaintiffs-in-intervention in the Cherokee Nation v. Stitt action, the Defendant Governor

Stitt, the Comanche Nation, and the Otoe-Missouria Tribe engaged in separate negotiations

for new compacts.

         71.     On April 21, 2020, the Defendants Governor Stitt, Chairman Nelson, and

Chairman Shotton announced that they had signed new agreements which they claimed

would authorize the Comanche Nation and Otoe-Missouria Tribe to engage in Class III

gaming under IGRA. See Press Release, Office of Okla. Governor, Gov. Stitt Signs Two

New Gaming Compacts with the Otoe-Missouria Tribe and Comanche Nation (Apr. 21,

2020),         https://www.governor.ok.gov/articles/press_releases/governor-stitt-signs-two-

new-gaming-compacts.

         72.     On the same day, the Defendant Governor Stitt, the Comanche Nation, and

the Otoe-Missouria Tribe filed a motion for voluntary dismissal with prejudice of their

claims against one another in Cherokee Nation v. Stitt, representing that they had settled

their dispute by negotiating an agreement resolving all claims and counterclaims against

each other, and that the exchange of dismissals with prejudice was one term of that

settlement. See Cherokee Nation v. Stitt, ECF No. 120. The Defendant Governor Stitt, the

Comanche Nation, and the Otoe-Missouria Tribe did not submit copies of their settlement

agreements for review by the court; nor did they disclose the other terms of their settlement

agreements.

         73.     On April 24, 2020, the Plaintiff Nations and other plaintiffs-in-intervention

in Cherokee Nation v. Stitt filed a response to that motion, stating that “[t]he failure of the

                                               31                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 32 of 97




Movants to fully describe the terms of their settlement, and to provide their settlement

agreements, if any, to this Court and to the Nations makes it impossible for the Nations to

evaluate the settlement terms and assess the extent to which the settlements may prejudice

their interests.” Cherokee Nation v. Stitt, ECF No. 123 at 4. For that reason, the Nations

argued that the Defendant Governor, Comanche Nation, and the Otoe-Missouria Tribe

“should be required to set forth the terms of their settlement, and provide the settlement

agreements, if any, to this Court and to the Nations, or explain why they decline to do so”

before the Nations were required to respond to the motion. In the alternative, the Nations

requested “in the event Movants’ motion is granted . . . that this Court make clear in its

order that the settlement has not been reviewed or approved by this Court, either to

determine its legality or for any other purpose . . . .” Id. at 6-7.

       74.     Also on April 24, 2020, the federal district court for the Western District of

Oklahoma granted the dismissal sought by the Defendant Governor Stitt, the Comanche

Nation, and the Otoe-Missouria Tribe with prejudice. Cherokee Nation v. Stitt, ECF No.

124 at 3. In that Order, the court further stated that “[a] dismissal with prejudice of the

movants’ respective claims and counterclaims against each other—without any review or

approval of the settlement agreements (which the movants have not requested) and without

any judicial action on the merits of the underlying claims—will have no legal effect on the

issues presented for decision in this case.” Id. at 2. Thus, the Western District of Oklahoma

did not make any ruling on the legal validity of the underlying Agreements on which the

Defendant Governor Stitt, the Comanche Nation, and the Otoe-Missouria Tribes dismissed

their claims with prejudice in the Cherokee Nation v. Stitt litigation before that court.

                                               32                                       163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 33 of 97




       2.      The submission of the Agreements to the Secretary, the Plaintiff
               Nations’ objections, the Secretary’s approval by inaction, and the
               Defendant Governor Stitt’s entry into additional illegal agreements.

       75.     On April 22, 2020, the day after the Defendants Governor Stitt, Chairman

Nelson, and Chairman Shotton announced they had signed the Agreements, the President

Pro Tempore of the Senate of Oklahoma and the Speaker of the Oklahoma House of

Representatives sent the Governor a letter, which was concurrently released to the media

and public, in which they informed him that the Governor of Oklahoma lacked authority

to unilaterally enter into the Agreements under state law, because the Agreements

purported to authorize additional gaming without legislative approval, and the STGA

defines the only covered games that can be included in an IGRA compact. See Letter from

Charles A. McCall, Speaker of the House, State of Oklahoma & Greg Treat, President Pro

Tempore of the Senate, State of Oklahoma, to J. Kevin Stitt, Governor, State of Oklahoma

at 2-3 (Apr. 22, 2020). They also warned the Governor that this was one of only a “number

of flaws” that the leadership had found in their “preliminary review” of the Agreements,

and noted that “[w]hile we appreciate you making us aware of your intention to sign these

documents just moments before your public announcement, had you consulted us earlier

we could have provided this information to you earlier.” Id. at 3.

       76.     On April 23, 2020, the Defendants Governor Stitt, Chairman Nelson, and

Chairman Shotton submitted the Agreements to the Secretary of the Interior for review

under IGRA. See Ex. 1, Comanche Nation & State of Oklahoma Gaming Compact (April

21, 2020); Ex. 2, Otoe-Missouria Tribe & State of Oklahoma Gaming Compact (April 21,




                                            33                                     163976-2
               Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 34 of 97




2020).5 By doing so, the Defendants Governor Stitt, Chairman Nelson, and Chairman

Shotton represented to the Secretary that the Agreements had been legally entered into by

the State and the Tribes, and consented to the review of the Agreements by the Secretary

under IGRA in accordance with 25 U.S.C. § 2710(d)(8).

         77.     On April 24, 2020, Defendant Governor Stitt submitted to the Department a

memorandum from his General Counsel setting forth the Governor’s position on the

validity of the Agreements, including the basis for his contentions that the Agreements

were validly entered into by the State and that their terms comport with IGRA.

Memorandum from Office of Gen. Counsel, Okla. Governor’s Office, to Paula Hart, Dir.,

Office     of    Indian   Gaming,    Bureau    of   Indian   Affairs   (Apr.   24,   2020),

https://www.governor.ok.gov/static-assets/documents/gamingcompacts/

Memorandum_from_General_Counsel.pdf.

         78.     The Plaintiff Nations obtained copies of the Agreements and submitted

comments to the Secretary setting forth objections to the legality of the Agreements and

explaining why they are invalid and should not be approved. On April 28, 2020, CPN

submitted comments to the Secretary and Assistant Secretary. Letter from John A. Barrett,

Tribal Chairman, Citizen Potawatomi Nation, to David Bernhardt, Sec’y of Interior, and



5
 The only copies of the Agreements that have been made publicly available are unsigned,
but the Defendant Governor has represented that these unsigned copies are the Agreements.
See Press Release, Office of Okla. Governor, Gov. Stitt Signs Two New Gaming Compacts
with the Otoe-Missouria Tribe and Comanche Nation (Apr. 21, 2020),
https://www.governor.ok.gov/articles/press_releases/governor-stitt-signs-two-new-
gaming-compacts (follow hyperlinks in third and fourth paragraphs of press release).

                                              34                                      163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 35 of 97




Tara Katuk Mac Lean Sweeney, Assistant Sec’y-Indian Affairs, U.S. Dep’t of Interior

(Apr. 28, 2020) (“CPN Comments”).         On May 1, the Chickasaw Nation submitted

comments to the Secretary. Letter from Bill Anoatubby, Governor, Chickasaw Nation, to

David Bernhardt, Sec’y of Interior, U.S. Dep’t of Interior (May 1, 2020), enclosing

Memorandum from Stephen Greetham, Undersec’y & Senior Counsel, Chickasaw Nation,

to Bill Anoatubby, Governor, Chickasaw Nation (Apr. 30, 2020) (“Chickasaw

Comments”). On May 7, the Cherokee Nation submitted comments to the Secretary.

Letter from Chuck Hoskin, Jr., Principal Chief, Cherokee Nation, to David Bernhardt,

Sec’y of Interior, U.S. Dep’t of Interior (May 7, 2020), enclosing Memorandum from Sara

Hill, Attorney Gen., Cherokee Nation, to Chuck Hoskin, Jr., Principal Chief, Cherokee

Nation (May 7, 2020) (“Cherokee Comments”). Additionally, CPN and the Chickasaw

Nation submitted supplemental comments on May 29, see Letter from John A. Barrett,

Tribal Chairman, Citizen Potawatomi Nation, to David Bernhardt, Sec’y of Interior, U.S.

Dep’t of Interior, et al. (May 29, 2020) (“CPN Supp’l Comments”); Letter from Stephen

Greetham, Senior Counsel, Chickasaw Nation, to Paula Hart, Dir., Office of Indian

Gaming, Bureau of Indian Affairs (May 29, 2020) (“Chickasaw Supp’l Comments”), and

the Cherokee Nation submitted supplemental comments on June 1, see Letter from Sara

Hill, Attorney Gen., Cherokee Nation, to David Bernhardt, Sec’y of Interior, U.S. Dep’t of

Interior (June 1, 2020) (“Cherokee Supp’l Comments”).

      79.     The Plaintiff Nations’ comments asserted that the Agreements were not valid

compacts and should not be approved, because the State of Oklahoma and the Comanche

Nation and Otoe-Missouria Tribe had not “entered into” the Agreements under IGRA.

                                           35                                       163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 36 of 97




CPN Comments at 1, 3; Chickasaw Comments at 9-12; Cherokee Comments at 2-4. As

the Plaintiff Nations explained, under state law, the State can enter into agreements or

compacts with Indian tribes through the “codified offer of a model compact that was

approved by a voter referendum [under Okla. Stat. tit. 3A, § 280].” Chickasaw Comments

at 9 (footnote omitted);6 accord CPN Comments at 4. The Plaintiff Nations further

explained that the Agreements did not comport with that method of compacting and that

therefore the State and Tribes had not “entered into” the Agreements under IGRA. Id.

       80.     The Plaintiff Nations also asserted that the Agreements imposed an invalid

state tax on those Tribes because the State is not making a meaningful concession of

substantial benefit to the Comanche Nation and Otoe-Missouria Tribe in exchange for

substantial exclusivity payments—in fact, if anything, the Comanche Nation and Otoe-

Missouria Tribe make concessions to the State. CPN Comments at 5-7; Chickasaw

Comments at 13-20; Cherokee Comments at 6-7. Moreover, the Agreements purport to

provide ex ante concurrence by the Oklahoma Governor to off-reservation land-into-trust

acquisitions for the Comanche Nation and Otoe-Missouria Tribe for gaming purposes, but

this promise is of illusory value because the Chickasaw Nation and CPN can object to the




6
  The Chickasaw Nation also noted that the State may enter into Compacts with Indian
tribes under Okla. Stat. tit. 74, § 1221, which requires that such compacts be approved by
the Oklahoma State Legislature’s Joint Committee on State-Tribal Relations before they
go into effect. Chickasaw Comments at 10. The Oklahoma Supreme Court found in Treat
that “[j]ust as the Governor is constrained by the statutory limitations on Class Ill gaming,
so too is the Joint Committee” under Okla. Stat. tit. 74, § 1221 with regard to IGRA gaming
compacts. See Treat v. Stitt, 2020 OK 64, ¶ 7, 2020 WL 4185827.

                                             36                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 37 of 97




acquisition under federal regulations. CPN Comments at 8-9; Chickasaw Comments at 19-

20; Cherokee Comments at 7.

       81.     The Chickasaw Nation and CPN also explained that, if the Secretary

approved these provisions of the Agreements, it would violate their sovereignty and the

United States’ trust responsibility to the Nations. CPN Comments at 8-9; Chickasaw

Comments at 20-21.

       82.     The Plaintiff Nations further explained that the Agreements purport to

regulate the Comanche Nation’s and Otoe-Missouria Tribe’s conduct of Class II gaming

and that the Agreements are therefore invalid under IGRA, because the conduct of Class II

gaming is not an area over which the parties may negotiate and agree in an IGRA compact.

CPN Comments at 8.

       83.     The Plaintiff Nations also explained that the Governor’s position is opposed

by the legal interpretations of Oklahoma Legislative leadership and the Oklahoma Attorney

General. Chickasaw Supp’l Comments at 1; CPN Supp’l Comments at 2; Cherokee Supp’l

Comments at 2.

       84.     On May 5, 2020, the Oklahoma Attorney General also submitted comments

to the Secretary, explaining that the Governor lacked authority to enter into the Agreements

under Oklahoma law. See Letter from Mike Hunter, Okla. Attorney Gen., to David

Bernhardt, Sec’y of Interior, U.S. Dep’t of the Interior (May 5, 2020). The Oklahoma

Attorney General attached to his comments an official legal opinion issued by his office to

the President Pro Tempore of the Oklahoma Senate and the Speaker of the Oklahoma

House of Representatives, under his statutory authority to respond to such requests from

                                            37                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 38 of 97




state legislators, see Okla. Stat. tit. 74, § 18b(A)(5), in which he opined that the Governor

lacked sole authority to enter into the Agreements on behalf of the State, In re Treat, 2020

OK AG 8, 2020 WL 2304499 (Okla. A.G. May 5, 2020).

       85.     In particular, the Attorney General explained that the Governor of Oklahoma

lacked authority to enter into the Agreements on behalf of the State under the STGA, id. at

*3-5, and therefore they were not compacts that the State had validly “entered into” under

IGRA, id. at *6-8.

       86.     On June 4, 2020, the President Pro Tempore of the Oklahoma Senate and the

Speaker of the Oklahoma House of Representatives filed an application for an original

action in the Oklahoma Supreme Court, challenging the Defendant Governor’s actions

purporting to “enter into” the Agreements under Oklahoma law. See Appl. to Assume

Original Juris. & Pet. for Decl’y Relief, Treat v. Stitt, 2020 OK 64 (No. O-118829) (“June

4 Case”).

       87.     The Defendant Secretary never issued an opinion, letter, or other ruling

addressing whether the Defendant Governor Stitt had authority to enter into the

Agreements, even though he is only authorized to approve a compact that has been lawfully

entered into by a State and a tribe, even though he has no authority to allow the Agreements

to go into effect by inaction if any provision of the Agreements is inconsistent with IGRA,

see Amador Cty., 640 F.3d at 381, and even though he had before him the legal positions

of the Oklahoma Attorney General, the Oklahoma Legislative leadership, the Plaintiff

Nations, and the Defendants Governor Stitt, Chairman Nelson, and Chairman Shotton with

respect to whether the Agreements had been lawfully entered into by the State. Nor did

                                             38                                        163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 39 of 97




the Defendant Secretary approve the Agreements. Instead, the Defendant Secretary took

no action on the Agreements within the forty-five day period provided by 25 U.S.C.

§ 2710(d)(8)(C), as a result of which the Agreements are “considered to have been

approved by the Secretary, but only to the extent [the Agreements are] consistent with

[IGRA].” Id.

      88.      On June 29, 2020, the Defendant Assistant Secretary Sweeney announced

that the Defendant Secretary had taken no action on the Agreements within forty-five days

of their submission, and that accordingly, the Agreements “are considered to have been

approved, but only to the extent they are consistent with IGRA.           See 25 U.S.C.

§ 2710(d)(8)(C).” Indian Gaming; Tribal-State Class III Gaming Compacts Taking Effect

in the State of Oklahoma, 85 Fed. Reg. 38,919 (June 29, 2020).

      89.      The publication of no action approval of the Comanche Nation Agreement

and the publication of no action approval of the Otoe-Missouria Tribe Agreement

constitute final agency action within the meaning of the Administrative Procedure Act, 5

U.S.C. § 704. See Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891,

1906-07 (2020) (action resulting from submission of information to agency and agency

consideration of the material, which involves decision to confer protected status and

benefits on applicant, is final agency action under APA).

      90.      On July 2, 2020, the Defendant Governor Stitt signed new agreements with

UKB and KTT that purport to be IGRA compacts, and that purport to authorize UKB and

KTT to engage in Class III gaming under IGRA. See Press Release, Office of Okla.

Governor, United Keetoowah Band Of Cherokee Indians Sign New Gaming Compacts

                                           39                                       163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 40 of 97




(July 2, 2020), https://www.governor.ok.gov/articles/press_releases/state-of-oklahoma-

ukb-sign-new-gaming-compacts (“UKB Press Release”); United Keetoowah Band Of

Cherokee Indians & State of Oklahoma Gaming Compact (July 2, 2020),

https://www.governor.ok.gov/static-assets/documents/gamingcompacts/2020_UKB_

Gaming_Compact_Signed.pdf (“UKB Agreement”); Press Release, Office of Okla.

Governor,     Kialegee     Sign    New      Gaming      Compacts      (July    2,    2020),

https://www.governor.ok.gov/articles/press_releases/state-of-oklahoma-kialegee-sign-

new-gaming-compact (“KTT Press Release”); Kialegee Tribal Town & State of Oklahoma

Gaming Compact (July 2, 2020), https://www.governor.ok.gov/static-assets/documents/

gamingcompacts/2020_Kialegee_Gaming_Compact_Signed.pdf              (“KTT     Agreement”).

Both UKB and KTT submitted their Agreements to the Department on July 2. See UKB

Press Release, KTT Press Release.7 Like the Comanche and Otoe-Missouria Agreements,




7
  The UKB is a federally-recognized tribe, see 85 Fed. Reg. 5462, 5466, that purported to
sign the Model Compact on December 27, 2019, but notice of the Secretary’s approval of
its compact was not published in the Federal Register before the Model Compact’s initial
term expired on January 1, 2020, see Indian Gaming, 85 Fed. Reg. 36,609 (June 17, 2020)
(Federal Register Notice that Defendant Secretary took no action on UKB’s Compact
within forty-five days of submittal), and so it did not take effect. Also on December 27,
2019, UKB purported to sign an agreement with the Governor that extended the Model
Compact’s term, see id., but since the Governor did not have sole authority to enter into an
IGRA Compact with an Indian tribe for the reasons discussed in ¶¶ 93-94, infra, the State
did not enter into that extension and it never took effect. UKB purported in its Agreement
that the Agreement was the “sole effective Compact” between it and the State. UKB
Agreement Part 12.A. KTT is also a federally-recognized tribe, 85 Fed. Reg. at 5463,
which validly signed the Model Compact, Indian Gaming, 76 Fed. Reg. 42,722-23 (July
19, 2011), but purported to void its Former Compact by signing its Agreement, see KTT
Agreement Part 12.A.

                                            40                                        163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 41 of 97




these Agreements are not the Model Compact and were not reviewed or approved by any

Legislative body of the State.

       91.     The Defendant Governor Stitt purports to have entered into both the UKB

and KTT Agreements (collectively, the “UKB & KTT Agreements”) on behalf of the State

by his signature alone. UKB & KTT Agreements Part 14. In addition, both the UKB and

KTT Agreements contain terms that violate IGRA by purporting to allow the Governor and

KTT and UKB to enter into amendments to the UKM & KTT Agreements to authorize any

new games that become available in the market, id. Part 3.F., by seeking to impose revenue

sharing obligations without offering a meaningful concession of significant economic

benefit to UKB or KTT, id. Part 10.B.1.-2., by providing for revenue sharing payments for

the renewal term to be based on the market value of the right to conduct gaming under the

Agreements, id. Part 10.B.5., by authorizing the regulation of Class II gaming, id. Part 3.D.,

and by committing the Governor of Oklahoma to concur in future off-reservation trust land

acquisitions for gaming purposes, including acquisitions within the territory of CPN and

other Oklahoma tribes, id. Part 4.J.-K.

       92.     On July 14, 2020, the President Pro Tempore of the Oklahoma Senate and

the Speaker of the Oklahoma House of Representatives filed an application for an original

action in the Oklahoma Supreme Court, challenging the Defendant Governor’s actions

purporting to “enter into” the UKB & KTT Agreements under Oklahoma law. See Treat

v. Stitt, No. O-118913 (Okla. filed July 14, 2020) (“July 14 Case”).

       93.     On July 21, 2020, the Oklahoma Supreme Court issued an opinion in the June

4 Case. Treat, 2020 OK 64. In that decision, the court assumed original jurisdiction over

                                             41                                         163976-2
              Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 42 of 97




the case and, in an 8-1 merits opinion, determined that the Defendant Governor did not

have authority under the Oklahoma Constitution and Oklahoma statutes to cause the State

of Oklahoma to enter into the Comanche and Otoe-Missouria Agreements. The court

found that:

       The legislative branch sets the public policy of the State by enacting law not
       in conflict with the Oklahoma Constitution. The Governor has a role in
       setting that policy through his function in the legislative process, but the
       Governor’s primary role is in the faithful execution of the law. Oklahoma’s
       separation of powers doctrine is evident in the State’s negotiation of tribal
       gaming compacts with Indian Tribes.
              The Legislature, through the vote of the people, enacted those laws in
       the State-Tribal Gaming Act. The State-Tribal Gaming Act sets forth the
       terms and conditions under which the State’s federally recognized tribes can
       engage in Class III gaming on tribal land through Model Gaming Compacts.
       The Governor has the statutory authority to negotiate gaming compacts with
       Indian tribes to assure the State receives its share of revenue. However, the
       Governor must negotiate the compacts within the bounds of the laws enacted
       by the Legislature, including the State-Tribal Gaming Act.
Id. ¶¶ 4-5 (citations omitted).
       94.      Applying these principles, the court found that the Governor “exceeded his

authority in entering into the tribal gaming compacts with the Comanche Nation and Otoe-

Missouria Tribes that included Class III gaming prohibited by the State-Tribal Gaming

Act.” Id. ¶ 7. It therefore concluded that “[t]he State of Oklahoma is not and cannot be

legally bound by these compacts until such time as the Legislature enacts laws to allow the

specific Class III gaming at issue, and in turn, allowing the Governor to negotiate additional

revenue.” Id. ¶ 8.

       95.      The Oklahoma Supreme Court has not yet ruled in the July 14 Case, although

it assumed original jurisdiction on July 20, 2020.

                                             42                                         163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 43 of 97




       96.     The Defendant Governor Stitt’s entry into the Comanche Nation, Otoe-

Missouria Tribe, UKB, and KTT Agreements evidences a simple strategy: (1) claim that

he is authorized to enter into compacts on behalf of the State simply by signing an

agreement saying so, (2) purport to authorize as many Indian tribes as he can reach

agreement with to conduct any games he wishes to agree to, at as many locations as he

wishes to agree to, and (3) secure a proprietary interest in the conduct of all such gaming

at all such locations by controlling the games that may be played, basing revenue sharing

on the terms he has agreed to, whether lawful or not, limiting the use of Class II games

which do not generate revenue for the State, and pegging revenue sharing payments for

any renewal term to the market value of the right to conduct gaming under the Agreement.

This strategy is, however, invalid under state and federal law, and cannot result in IGRA

compacts.

       97.     The Defendant Secretary’s no action approval of the Comanche Nation and

Otoe-Missouria Tribe Agreements without issuing an opinion, letter, or other ruling on

whether the Defendant Governor Stitt had authority to enter into the Agreements, and

whether any of the provisions of the Agreements are invalid under IGRA, 25 U.S.C.

§ 2710(d)(8)(B), even after being informed by the Plaintiff Nations, the Oklahoma

Attorney General, and Oklahoma Legislative leadership that the Agreements were invalid

and unlawful, demonstrates that he is complicit in the Defendant Governor Stitt’s strategy.

       98.     The Defendant Governor Stitt’s strategy, and the Defendant Secretary’s

complicity with that strategy—evidenced by his no action approval of the Comanche

Nation and Otoe-Missouria Tribe Agreements—place the Plaintiff Nations in a competitive

                                            43                                       163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 44 of 97




disadvantage by permitting the Comanche Nation and the Otoe-Missouria Tribe to conduct

gaming without a compact that was validly entered into by the State, under agreements that

violate IGRA by offering games not permitted by IGRA and for other reasons, all of which

increases competition for gaming revenue in Oklahoma. This strategy, and the Defendants’

actions in furtherance of it, will cause economic injury to the Plaintiff Nations, which

conduct gaming in accordance with IGRA, and will reduce the gaming revenue available

to the Plaintiff Nations to fund government operations and programs and to provide for the

general welfare of the Plaintiff Nations and their citizens consistent with IGRA. And if

Defendant Governor Stitt continues to execute that strategy—which, on information and

belief, he intends to do, as shown by the UKB & KTT Agreements—and the Secretary

continues to be complicit in those actions, the Plaintiff Nations’ economic injuries will be

severe and lasting.

G.     The Invalidity of the Agreements and the Secretary’s Obligation to Disapprove
       the Agreements.

       1.      The State did not enter into the Agreements under IGRA because the
               Defendant Governor Stitt lacked authority to do so.

       99.     Whether the Comanche Nation and Otoe-Missouria Tribe Agreements were

validly “entered into by the Indian tribe and the State” under § 2710(d)(1)(C) is an issue

that “necessitates an interpretation of both federal and state law.” Kelly, 104 F.3d at 1558.

       100.    Under IGRA, if the Defendant Governor Stitt did not have authority to enter

into the Comanche Nation and Otoe-Missouria Tribe Agreements under state law, those

Agreements are void from inception and have no legal effect. The Defendant Secretary

cannot make those Agreements valid by taking no action within forty-five days of their

                                             44                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 45 of 97




submission to him for two reasons. First, IGRA only authorizes the Secretary to approve

a compact that has been “entered into between an Indian tribe and a State governing gaming

on Indian lands of such Indian tribe,” 25 U.S.C. § 2710(d)(8)(A); and second, a compact

that has been approved by the Secretary’s inaction is “considered to have been approved

by the Secretary, but only to the extent the compact is consistent with [IGRA],” id.

§ 2710(d)(8)(C).

       101.   IGRA’s regulations expressly provide that “[t]he Indian tribe or State should

submit the compact or amendment after it has been legally entered into by both parties.”

25 C.F.R. § 293.7. On April 23, 2020, the Defendants Governor Stitt, Chairman Nelson,

and Chairman Shotton sent the Agreements to the Defendant Secretary for review under

IGRA, and by so doing represented that the Agreements were compacts and that both

parties had legally entered into those compacts.

       102.   Oklahoma law authorizes the State to enter into an IGRA gaming compact

with an Indian tribe through the process described in the STGA, see Treat, 2020 OK 64,

¶ 5, which the Defendant Governor Stitt did not follow when he signed the Comanche

Nation and Otoe-Missouria Tribe Agreements.

       103.   In the STGA, the State offered the Model Compact to Indian tribes, Okla.

Stat. tit. 3A, § 280, and further provided that if the tribe accepted that offer, no further

action by the State was necessary to enter into the compact, id.; id. § 281, Part 16. This

was done with the concurrence of the Governor and the State Legislature, as the STGA

made clear by providing that



                                            45                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 46 of 97




       [t]he State of Oklahoma through the concurrence of the Governor after
       considering the executive prerogatives of that office and the power to
       negotiate the terms of a compact between the state and a tribe, and by means
       of the execution of the State-Tribal Gaming Act, and with the concurrence
       of the State Legislature through the enactment of the State-Tribal Gaming
       Act, hereby makes the following offer of a model tribal gaming compact
       regarding gaming to all federally recognized Indian tribes as identified in the
       Federal Register within this state that own or are the beneficial owners of
       Indian lands as defined by the Indian Gaming Regulatory Act, 25 U.S.C.,
       Section 2703(4), and over which the tribe has jurisdiction as recognized by
       the Secretary of the Interior and is a part of the tribe’s “Indian reservation”
       as defined in 25 C.F.R., Part 151.2 or has been acquired pursuant to 25
       C.F.R., Part 151, which, if accepted, shall constitute a gaming compact
       between this state and the accepting tribe for purposes of the Indian Gaming
       Regulatory Act.

Id. § 280 (emphasis added). The Governor agreed to be bound by the STGA after

consideration of his executive authority. Id. The State Legislature also agreed to be bound

by the STGA. Id.

       104.   The Oklahoma Supreme Court ruled in Treat, 2020 OK 64, that the STGA

“sets forth the terms and conditions under which the State’s federally recognized tribes can

engage in Class III gaming on tribal land through Model Gaming Compacts,” and “the

Governor must negotiate the compacts within the bounds of the laws enacted by the

Legislature, including the State-Tribal Gaming Act,” id. ¶ 5.

       105.   The Agreements with the Defendant Governor Stitt were not entered into

pursuant to the STGA, nor do those Agreements recite the terms offered in the Model

Compact set forth in the STGA.

       106.   The Defendants Governor Stitt’s, Chairman Nelson’s, and Chairman

Shotton’s representations that the Agreements were validly entered into under State law

and are valid compacts under IGRA, and their actions in furtherance of those

                                             46                                          163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 47 of 97




representations, including their exercise of authority or jurisdiction under the Agreements,

are therefore contrary to, and constitute a continuing violation of, federal law.

       107.   IGRA’s regulations provide that “[t]he Indian tribe or State should submit

the compact or amendment after it has been legally entered into by both parties.” 25 C.F.R.

§ 293.7. And IGRA provides that the Secretary is only authorized to approve, disapprove,

or approve by inaction a compact that has been entered into between an Indian tribe and a

State. 25 U.S.C. § 2710(d)(8)(A)-(C). Because the Agreements were not validly entered

into by the State, the Secretary’s consideration of those Agreements under IGRA was

improper and contrary to law.

       108.   For the same reason, namely that the Agreements were not validly entered

into by the State, the Secretary’s no action approval of the Agreements under IGRA was

arbitrary, capricious, and contrary to law.

       109.   The Plaintiff Nations’ legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

Nations’ Class III Compacts is injured by the Secretary’s no action approval of the

Agreements and by the Defendants Governor Stitt’s, Chairman Nelson’s, and Chairman

Shotton’s exercise of authority or jurisdiction under the Agreements as if they were valid

IGRA compacts.

       110.   The Defendant Secretary’s no action approval deprives the Plaintiff Nations

of the substantive and procedural protections that IGRA provides for the tribal gaming

rights of all tribes by requiring that compacts be submitted to the Secretary for approval,

25 U.S.C. § 2710(d)(3)(B), and that the Secretary disapprove a compact that violates “(i)

                                              47                                      163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 48 of 97




any provision of [IGRA], (ii) any other provision of Federal law . . . , or (iii) the trust

obligations of the United States to Indians,” id. § 2710(d)(8)(B)(i)-(iii); Amador Cty., 640

F.3d at 381 (“The Secretary must . . . disapprove a compact if it would violate any of the

three limitations in that subsection”). Had the Defendant Secretary complied with these

statutory obligations, he would have disapproved the Comanche Nation and Otoe-

Missouria Tribe Agreements on the ground that those Agreements were not validly entered

into by the State, as IGRA requires. 25 U.S.C. § 2710(d)(1)(C), (d)(2)(C).

       111.   The Secretary’s statutory obligations under IGRA protect the rights of all

Indian tribes, including the Plaintiff Nations, to conduct gaming under IGRA “as a means

of promoting tribal economic development, self-sufficiency, and strong tribal

governments,” id. § 2702(1), and ensure that no tribe, including the Comanche Nation and

Otoe-Missouria Tribe, may gain a competitive advantage over another, including the

Plaintiff Nations, by failing to comply with IGRA. The Secretary is also prohibited from

making decisions under IGRA that “classif[y], enhance[], or diminish[] the privileges and

immunities available to the [Plaintiff Nations] relative to [the Comanche Nation and Otoe-

Missouria Tribe]. . . .” 25 U.S.C. § 5123(f). The Defendant Secretary’s no action approval

of the Comanche Nation and Otoe-Missouria Tribe Agreements violates § 5123(f) and

deprives the Plaintiff Nations of the federal government’s protection of their right to

conduct gaming under IGRA on an equal footing, free from illegal competition, and in

accordance with the federal trust responsibility. And for the same reasons, the Defendant

Secretary’s no action approval benefits the Comanche Nation and Otoe-Missouria Tribe

by effectively lifting IGRA’s restrictions on their conduct of Class III gaming and by

                                            48                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 49 of 97




authorizing them to compete in the Oklahoma gaming market without valid compacts and

without complying with IGRA.

       112.   As a direct result of the Defendant Secretary’s failure to disapprove the

Agreements under IGRA, the Plaintiff Nations must compete with the Comanche Nation

and Otoe-Missouria Tribe for Class III gaming revenues in the highly competitive

Oklahoma gaming market, which will cause the Plaintiff Nations economic injury. As

described below, this economic injury is exacerbated by the fact that the Comanche Nation

and Otoe-Missouria Tribe can offer games under their Agreements that are not permitted

under IGRA and that the Plaintiff Nations cannot offer under the Plaintiffs’ Class III

Compacts or through other lawful means, and because, on information and belief, the

Comanche Nation and the Otoe-Missouria Tribe will pay significantly less money in

exclusivity payments to the State under their Agreements than they paid under their Former

Compacts. “Such an alteration in competitive conditions ‘clearly amounts to a concrete

injury.’” Forest Cty. Potawatomi Cmty. v. United States, 317 F.R.D. 6, 12 (D.D.C. 2016)

(quoting Lac du Flambeau Band of Lake Superior Chippewa Indians v. Norton, 422 F.3d

490, 497 (7th Cir. 2005)); see also Clinton v. City of N.Y., 524 U.S. 417, 433 (1998) (“The

[Supreme] Court routinely recognizes probable economic injury resulting from

[governmental actions] that alter competitive conditions as sufficient to satisfy the [Article

III ‘injury-in-fact’ requirement].” (second and third alteration in original) (quoting 3

Kenneth Culp Davis & Richard J. Pierce, Administrative Law Treatise 13-14 (3d ed.

1994))).



                                             49                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 50 of 97




       113.   These injuries are directly traceable to: the Defendants Governor Stitt’s,

Chairman Nelson’s, and Chairman Shotton’s submission of the Agreements to the

Defendant Secretary for review under IGRA and their representation to the Secretary that

the Agreements had been validly entered into by both parties; the no action approval of

those Agreements by the Defendants the Department, Secretary Bernhardt, and Assistant

Secretary Sweeney; and the Defendants Governor Stitt’s, Chairman Nelson’s, and

Chairman Shotton’s actions in furtherance of the Agreements, including their

representations that the Agreements were validly entered into under State law and are valid

compacts under IGRA, and their actions in furtherance of those representations, including

their exercise of authority or jurisdiction under the Agreements. Those injuries will be

redressed by a favorable decision of this Court declaring that the Agreements were not

validly “entered into” under state law and therefore are not “in effect” under IGRA,

reversing the Defendant Secretary’s no action approval of the Agreements and remanding

to the Secretary for disapproval, and declaring that the Defendant tribal officials’ exercise

of authority or jurisdiction under the Agreements is therefore not authorized under IGRA.

       2.     In the Agreements, the Defendant Governor Stitt purports to authorize
              the Defendants Comanche Nation and Otoe-Missouria Tribe and the
              State to conduct Class III games that are not permitted in Oklahoma.

       114.   IGRA only authorizes Indian tribes to conduct Class III gaming, and then

only on Indian lands. Under IGRA, Class III gaming activities are lawful on Indian lands

only if “located in a State that permits such gaming for any purpose by any person,

organization, or entity.” 25 U.S.C. § 2710(d)(1)(B).




                                             50                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 51 of 97




       115.   IGRA does not provide a means by which a State may authorize itself to

conduct Class III gaming under a compact, nor is the conduct of such gaming by a State a

proper subject of compact negotiations under IGRA. See id. § 2710(d)(3)(C).

       116.   In the STGA, the State, “through the concurrence of the Governor after

considering the executive prerogatives of that office and the power to negotiate the terms

of a compact between the state and a tribe . . . and with the concurrence of the State

Legislature through the enactment of the [STGA],” Okla. Stat. tit. 3A, § 280, “agree[d] that

the tribe is authorized to operate covered games only in accordance with this Compact,”

id. § 281, Part 4.A; see also Treat, 2020 OK 64, ¶ 5.

       117.   The “covered games” that the Model Compact authorizes tribes to conduct

are defined as:

       an electronic bonanza-style bingo game, an electronic amusement game, an
       electronic instant bingo game, nonhouse-banked card games; [and] any other
       game, if the operation of such game by a tribe would require a compact and
       if such game has been: (i) approved by the Oklahoma Horse Racing
       Commission for use by an organizational licensee, (ii) approved by state
       legislation for use by any person or entity, or (iii) approved by amendment
       of the [STGA]; . . . .

Okla. Stat. tit. 3A, § 281, Part 3.5. Accordingly, in the STGA, the Governor agreed with

the State Legislature that any additional games that would require a compact must be

approved by the OHRC or the State Legislature. Id.

       118.   The Comanche Nation and Otoe-Missouria Tribe Agreements define the

“covered games” that the signatory tribe may conduct by reference to the following

categories of Class III games:



                                            51                                        163976-2
          Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 52 of 97




      “Covered Game” or any derivative thereof means all Gaming Machines,
      House-banked Card Games, Nonhouse-Banked Card Games, House-banked
      Table Games, Nonhouse-banked Table Games, and Event Wagering, which
      are conducted in accordance with the Standards, as applicable, if the
      operation of such game by the Tribe would require a Compact and if such
      game has been approved by the [State Compliance Agency (“SCA”)]. Class
      II gaming, as defined by IGRA, is expressly excluded from this definition.

Comanche Agreement Part 2.A.7.; Otoe-Missouria Agreement Part 2.A.6. (emphasis

added).   Each such category of Class III games is also specifically defined in the

Agreements.     Comanche Agreement Part 2.A.13 (Event Wagering), 19. (Gaming

Machine), 22. (House-Banked Card Game), 23. (House-Banked Table Game), 30.

(Nonhouse-banked Card Game), 31. (Nonhouse-banked Table Game); Otoe-Missouria

Agreement Part 2.A.12. (Event Wagering), 18. (Gaming Machine), 20. (House-Banked

Card Game), 21. (House-Banked Table Game), 29. (Nonhouse-banked Card Game), 30.

(Nonhouse-banked Table Game).

      119.    “Event Wagering” is defined in the Agreements in relevant part as

      the placing of a wager on the outcome of a Sport event, including E-Sports,
      or any other events, to the extent such wagers are authorized by law, subject
      to the following terms and conditions:

              a. Type. Event Wagering shall not include either wagering on
                 intercollegiate Sports for schools located in the State or
                 intercollegiate Sports events occurring within the State.

              b. Reservation of State Licenses. At some future time, the State may
                 license up to five (5) non-tribal Event Wagering locations, with
                 the same requirements as those under this Compact; provided,
                 however, that the Tribe’s right to engage in Event Wagering shall
                 in no way be subject to the State’s conduct of Event Wagering.
                 For the avoidance of doubt, even if it should be found that the
                 State’s conduct of Event Wagering is in violation of the State’s
                 obligations, if any, under compacts with other Oklahoma tribes,


                                           52                                         163976-2
          Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 53 of 97




                such a finding shall have no effect on the Tribe’s right to engage
                in Event Wagering.

             c. Location. Event Wagering must be conducted by a Patron who is:
                (i) physically located at a Facility, or (ii) within 1,000 feet of the
                Facility, or (iii) within the Tribe’s land-trust boundary, whichever
                is less. The Tribe may not conduct Event Wagering within the
                lands of the State.

             d. Manner and Form. Event Wagering transactions by Patrons may
                be conducted over-the-counter or electronically, subject to
                Geofencing of the Facility consistent with [the definition of
                Geofencing in] this Part.

                ....

             g. Licenses. The Tribe shall be permitted to conduct Event Wagering
                at no more than two (2) Facilities. Nothing shall prevent the Tribe
                from selling or leasing its right to conduct Event Wagering to any
                other compacting tribe who has entered into a valid compact with
                the State authorizing Event Wagering as of or subsequent to the
                Effective Date hereof; provided, however, the State shall receive
                notice of such a transaction within ten (10) days of the transaction.
                Notice to the State shall include the duration of such agreement
                and shall be delivered to the SCA.

Comanche Agreement Part 2.A.13.; Otoe-Missouria Agreement Part 2.A.12.

      120.   The Agreements also define “‘Sport’ or any derivative thereof” to mean:

      exclusive of E-Sports and daily fantasy sports, . . . a contest (i) having a
      defined set of rules, (ii) requiring participant skill, (iii) requiring physical
      skill, (iv) having a broad public appeal, and (v) having achieved institutional
      stability where social institutions have rules which regulate it, stabilizing it
      as an important social practice. This shall include, but not be limited to,
      football, basketball, baseball, golf, tennis, hockey, boxing, mixed martial
      arts, wrestling, athletic contests recognized by the Olympics, and car racing.

Agreements Part 2.A.37. The Agreements further define “‘E-Sport’ or any derivative

thereof” to mean:



                                            53                                           163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 54 of 97




       any multiplayer video game played competitively, either in-person or via
       remote connection, in which success principally depends upon the superior
       knowledge, training, experience, and adroitness of the players.

Comanche Agreement Part 2.A.10.; Otoe-Missouria Agreement Part 2.A.9.

       121.   The Agreements define “Event Wagering” to “mean[] the placing of a wager

on the outcome of a Sport event, including E-Sports, or any other events, to the extent such

wagers are authorized by law.” Comanche Agreement Part 2.A.13.; Otoe-Missouria

Agreement Part 2.A.12. (emphasis added). No legal basis for such authorization is

referenced in the Agreements, other than the Defendant Governor Stitt’s claimed authority

to enter into the Agreements on behalf of the State. And that claim of authority is invalid

for the reasons shown supra at ¶¶ 99-107. Furthermore, in the STGA, the Governor agreed

that any games in addition to those specifically defined as “covered games” in the STGA

must be approved by the OHRC or the State Legislature, Okla. Stat. tit. 3A, § 281, Parts

3.5., 4.A., neither of which has approved Event Wagering. To the contrary, this category

of gaming is presently prohibited by the STGA, which provides “the operation of . . . games

where winners are determined by the outcome of a sports contest” is not permitted. Id.

§ 262(H). The Defendant Governor Stitt therefore cannot authorize by himself games in

addition to those defined in the STGA.

       122.   Event Wagering is not lawful under IGRA, because Event Wagering is not

presently permitted in the State “for any purpose by any person, organization, or entity.”

25 U.S.C. § 2710(d)(1)(B).

       123.   The Defendants Governor Stitt’s, Chairman Nelson’s, and Chairman

Shotton’s representations that the Agreements authorize Event Wagering and their actions

                                            54                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 55 of 97




in furtherance thereof constitute a continuing violation of federal law.        While the

Defendants Chairman Nelson and Chairman Shotton have publicly admitted that Event

Wagering is not lawful in Oklahoma and have stated that they do not intend to conduct

Event Wagering until it is lawful, those statements and the Defendants’ position are not

binding and may change at any time.

       124.   The Agreements also purport to authorize the State to conduct Event

Wagering on the same terms as the Comanche Nation and Otoe-Missouria Tribe, by

providing as follows: “At some future time, the State may license up to five (5) non-tribal

Event Wagering locations, with the same requirements as those under this Compact;

provided, however, that the Tribe’s right to engage in Event Wagering shall in no way be

subject to the State’s conduct of Event Wagering.” Comanche Agreement Part 2.A.13.b.;

Otoe-Missouria Agreement Part 2.A.12.b.

       125.   IGRA does not provide any means of authorizing a state to conduct gaming,

nor is the conduct of non-tribal Class III gaming an authorized subject of compact

negotiations under IGRA. See 25 U.S.C. § 2710(d)(3)(C). In addition, IGRA authorizes

tribal gaming only on Indian lands. Id. §§ 2703(4) (defining Indian lands), 2710(a)(1)

(Class I gaming permitted on Indian lands), 2710(b)(1) (same for Class II gaming),

2710(d)(1) (same for Class III gaming). Accordingly, the Agreements cannot authorize

the State to conduct Event Wagering. The terms of the Agreements that purport to do so

therefore violate federal law, and any actions by the Defendant Governor Stitt to implement

those terms constitutes a continuing violation of federal law.



                                            55                                       163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 56 of 97




      126.   The Agreements define “‘House-Banked Card Game’ or any derivative

thereof [to] mean[] any card game in which the Tribe has an interest in the outcome of the

game.” Comanche Agreement Part 2.A.22.; Otoe-Missouria Agreement Part 2.A.20.

      127.   The Agreements define “‘House-Banked Table Game’ or any derivative

thereof” to mean:

      any table game including, but not limited to, those table games involving a
      wheel, ball, or dice, which operate in a non-electronic environment and that
      the Tribe has interest in the outcome of the game.

Comanche Agreement Part 2.A.23.; Otoe-Missouria Agreement Part 2.A.21.

      128.   In the STGA, the Governor agreed that any games in addition to those

specifically defined as “covered games” in the STGA must be approved by the OHRC or

the State Legislature, Okla. Stat. tit. 3A, § 281, Parts 3.5., 4.A., neither of which have

approved House-Banked Card Games or House-Banked Table Games. To the contrary,

these two categories of gaming are prohibited by the STGA, which provides that “the

operation of . . . house-banked card games, [and] house-banked table games involving dice

or roulette wheels” is not permitted by the Act. Id. § 262(H). Furthermore, while the

STGA was subsequently amended to permit the conduct of Nonhouse-banked Table

Games, it does so only for Indian tribes that sign the Model Compact Supplement, id.

§ 281, Part 3.5.; see id. § 262(H) (otherwise forbidding operation of “house-banked table

games involving dice or roulette wheels”). The Comanche Nation and Otoe-Missouria

Tribe have not signed the Model Compact Supplement. Accordingly, the Agreements

cannot authorize the Comanche Nation and Otoe-Missouria Tribe to conduct House-



                                           56                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 57 of 97




Banked Card Games or House-Banked Table Games, and the terms of the Agreements that

purport to do so therefore violate federal law.

       129.   Defendants Governor Stitt’s, Chairman Nelson’s, and Chairman Shotton’s

representations that the Agreements authorize House-Banked Card Games or House-

Banked Table Games and their actions in furtherance thereof constitute a continuing

violation of federal law. While the Defendants Chairman Nelson and Chairman Shotton

have publicly admitted that House-Banked Card Games and House-Banked Table Games

are not lawful in Oklahoma and have stated that they do not intend to conduct House-

Banked Card Games or House-Banked Table Games until they are lawful, those statements

and the Defendants’ position are not binding and may change at any time.

       130.   The Agreements further provide that if “new forms of Covered Games

become available in the market following the Effective Date of this Compact,” Defendant

Governor Stitt may authorize the Comanche Nation and Otoe-Missouria Tribe to conduct

such new games without amending the Agreements. Id. Part 3.F. Accordingly, in the

Defendant Governor Stitt’s view, he can authorize a Tribe to play any game that becomes

available in the market.

       131.   In the STGA, the Governor agreed that any games in addition to those

specifically defined as “covered games” in the STGA must be approved by the OHRC or

the State Legislature. Okla. Stat. tit. 3A, § 281, Parts 3.5., 4.A. The Governor therefore

has no authority to himself allow the Comanche Nation and Otoe-Missouria Tribe to

conduct new games.



                                             57                                     163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 58 of 97




       132.   The Defendant Governor Stitt has no authority under IGRA to allow the

Comanche Nation and Otoe-Missouria Tribe to conduct new games without amending the

Agreements and securing the approval of the amendment by the Secretary. See 25 C.F.R.

§ 293.4(b) (“All amendments, regardless of whether they are substantive amendments or

technical amendments, are subject to review and approval by the Secretary.”).

       133.   Any representation by the Defendants Governor Stitt, Chairman Nelson, or

Chairman Shotton that the Governor can authorize the Comanche Nation and Otoe-

Missouria Tribe to conduct new games and any actions by them in furtherance of any such

representation are contrary to federal law.

       134.   The Plaintiff Nations’ legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

Nations’ Class III Compacts is injured: by the Defendant Secretary’s failure to disapprove

the Comanche Nation and Otoe-Missouria Tribe Agreements, which purport to authorize

those Tribes to conduct Event Wagering, House-Banked Card Games, and House-Banked

Table Games, and purport to authorize the State to conduct Event Wagering, all of which

violates IGRA; and by the threatened or actual conduct of such gaming under those

Agreements by Defendants Comanche Nation and Otoe-Missouria Tribe when they choose

to do so, which places the Plaintiff Nations at a significant disadvantage in competing for

gaming revenue in Oklahoma and will cause economic injury to the Plaintiff Nations. A

competitor who offers new games has a significant competitive advantage over competitors

who cannot offer those games, especially when those games include sports betting, for

which the market is enormous: “Under-the-table NFL and college football wagers top $95

                                              58                                      163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 59 of 97




billion each year, according to the ESPN sports network. Overall, up to $150 billion is

wagered illegally on sports every year in the United States, according to the American

Gaming Association, a tradegroup.”8

       135.     The Defendant Secretary’s no action approval of the Agreements also

deprives the Plaintiff Nations of the substantive and procedural protections from the

unlawful conduct of Class III gaming that IGRA is intended to provide them by requiring

that the Secretary disapprove a compact that violates “(i) any provision of [IGRA], (ii) any

other provision of Federal law . . . , or (iii) the trust obligations of the United States to

Indians.”     25 U.S.C. § 2710(d)(8)(B)(i)-(iii); Amador Cty., 640 F.3d at 381 (“[T]he

Secretary must . . . disapprove a compact if it would violate any of the three limitations in

that subsection . . . .”).   Had the Defendant Secretary complied with this statutory

obligation, he would have disapproved the Comanche Nation and Otoe-Missouria Tribe

Agreements on the ground that those Agreements purport to authorize those Tribes to

conduct Event Wagering, House-Banked Card Games, and House-Banked Table Games,

and purport to authorize the State to conduct Event Wagering, all in violation of IGRA.

The Defendant Secretary’s no action approval deprived the Plaintiff Nations of the federal

government’s protection of all tribes’ right to conduct gaming under IGRA on an equal

footing, free from illegal competition, and in accordance with the federal trust

responsibility. And for the same reasons, the Defendant Secretary’s no action approval


8
  Elaine S. Povich, Show Me the Money: Sports Betting Off and Running, Pew Charitable
Trusts (Sept. 10, 2018), https://www.pewtrusts.org/en/research-and-analysis/blogs/
stateline/2018/09/10/show-me-the-money-sports-betting-off-and-running.

                                             59                                        163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 60 of 97




benefits the Comanche Nation and the Otoe-Missouria Tribe by effectively lifting IGRA’s

restrictions on their conduct of Class III gaming and by authorizing them to compete in the

Oklahoma gaming market without complying with IGRA.

       136.   These injuries are directly traceable to the Defendants’ conduct, specifically:

the Defendants Governor Stitt’s, Chairman Nelson’s, and Chairman Shotton’s submission

of the Agreements to the Defendant Secretary for review under IGRA and their

representation to the Defendant Secretary that the Agreements had been validly entered

into by both parties; the no action approval of those Agreements by the Defendants the

Department, Secretary Bernhardt, and Assistant Secretary Sweeney; and Defendants

Governor Stitt’s, Chairman Nelson’s, and Chairman Shotton’s actions in furtherance of the

Agreements, including the Defendant tribal officials’ exercise of authority or jurisdiction

under the Agreements. Those injuries will be redressed by a favorable decision of this

Court declaring that the Agreements were not validly “entered into” under state law and

therefore are not “in effect” under IGRA, reversing the Defendant Secretary’s no action

approval of the Agreements and remanding to the Secretary for disapproval, and declaring

that the conduct of Event Wagering, House-Banked Card Games, and House-Banked Table

Games under the Agreements violates IGRA.

       3.     The Agreements’ revenue sharing provisions are invalid.

       137.   The Comanche Nation and the Otoe-Missouria Tribe paid substantial

exclusivity fees on covered games authorized by their Former Compacts in the following

amounts:




                                             60                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 61 of 97




       four percent (4%) of the first Ten Million Dollars ($10,000,000.00) of
       adjusted gross revenues received by [the] tribe in a calendar year from the
       play of electronic amusement games, electronic bonanza-style bingo games
       and electronic instant bingo games,

       five percent (5%) of the next Ten Million Dollars ($10,000,000.00) of
       adjusted gross revenues received by [the] tribe in a calendar year from the
       play of electronic amusement games, electronic bonanza-style bingo games
       and electronic instant bingo games,

       six percent (6%) of all subsequent adjusted gross revenues received by [the]
       tribe in a calendar year from the play of electronic amusement games,
       electronic bonanza-style bingo games and electronic instant bingo games,
       and

       ten percent (10%) of the monthly net win of the common pool(s) or pot(s)
       from which prizes are paid for nonhouse-banked card games. The Tribe is
       entitled to keep an amount equal to state payments from the common pool(s)
       or pot(s) as part of its cost of operating the games.

Comanche Nation and Otoe-Missouria Tribe Former Compacts, Part 11.A.2. For purposes

of this calculation, “Adjusted gross revenues” means “the total receipts received from the

play of all covered games minus all prize payouts.” Id. Part 3.1.

       138.   The Agreements change the amounts of the payments which the Comanche

Nation and Otoe-Missouria Tribe will make to the State. Specifically, they provide that

the Comanche Nation and Otoe-Missouria Tribe will pay a portion of their gaming

revenues to the State pursuant to several formulas that determine the amount of fees to be

paid based on the type of gaming the signatory tribes are conducting and where they are

conducting it. The terms on which this is done are contrary to the Secretary’s longstanding

position that revenue sharing payments are lawful under IGRA only if the State has made

a meaningful concession of significant economic benefit to the Tribe in exchange for such

payments, see Comanche Approval Letter at 2, violate IGRA’s mandate that 25 U.S.C.

                                            61                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 62 of 97




§ 2710(d) does not “confer[] upon a State . . . authority to impose any tax, fee, charge, or

other assessment upon an Indian tribe . . . to engage in a class III activity,” id. § 2710(d)(4),

and breach IGRA’s requirement that the Indian tribe have “the sole proprietary interest and

responsibility for the conduct of [such] gaming activity,” id. § 2710(b)(2)(A) (requiring

that ordinance authorizing Class II gaming so provide), (d)(1)(A)(ii) (imposing same

requirement with respect to Class III gaming).

       139.   The Agreements state “[t]he Parties acknowledge and agree that this

Compact provides the Tribe with substantial exclusivity over class III Covered Gaming

consistent with the goals of IGRA.” Agreements Part 10.A. “Covered Gaming” means all

games purportedly authorized by the Agreements. Comanche Agreement Part 2.A.7.;

Otoe-Missouria Agreement Part 2.A.6.           “Substantial exclusivity” is not specifically

defined in the Agreements, nor is it provided under the Agreements.                Instead, the

Agreements recognize that electronic gaming is conducted in the State under the STGA,

Agreements Part 2.A.38., authorize the State to “license up to five (5) non-tribal Event

Wagering locations, with the same requirements as those under this Compact,” id. Part

2.A.12.b., and expressly provide “that the substantial exclusivity provided for in this

Compact shall not prohibit the operation of iLottery by the State,” id. Part 3.B., which

permits the State to offer electronically any game with the “elements of consideration,

chance and prize,” Comanche Agreement Part 2.A.25.; Otoe-Missouria Agreement Part

2.A.23. Nor do the Agreements place any limits on the additional gaming that the State

may authorize without breaching the substantial exclusivity that it has promised to the

signatory tribes. In short, the term “substantial exclusivity” is meaningless because the

                                               62                                          163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 63 of 97




Agreements neither define the signatory tribes’ exclusivity in gaming, nor restrict the State

from authorizing others to play any other form of gaming.

       140.   Nevertheless, in Part 10.B., the Agreements state that “[i]n consideration of

the Acknowledgement set forth in subsection A of this Part, the adequacy of which is

hereby agreed to, and pursuant to the terms of this valid Compact, the Tribe agrees to pay

the following Substantial Exclusivity Fees as provided for below . . . .” Id. Part 10.B.

       141.   Part 10.B.1. provides methods of determining the amounts to be paid out of

the “Adjusted Net Win” of Covered Games, except Event Wagering. “Adjusted Net Win”

means “the win from Covered Game gaming activities, which is the difference between

gaming wins and losses before deducting costs and expenses or deducting incentives or

adjusting for changes in progressive jackpot liability accruals,” including the cost of third-

party vendor fees in excess of amounts necessary to fund progressive jackpots, minus the

cash value of Free Play and Point Play, and minus the cost of an Annual Oversight

Assessment that must be paid to the State by the Tribes. Comanche Agreement Parts

2.A.2., 2.A.28.; Otoe-Missouria Agreement Parts 2.A.2., 2.A.26.

       142.   First, Part 10.B.1. provides that for existing facilities—that is, gaming

facilities “operated by the Tribe as of the Effective Date of this Compact,” Comanche

Agreement Part 2.A.14; Otoe-Missouria Agreement Part 2.A.13—the signatory tribe shall

pay 4.5% of its Adjusted Net Win on Covered Games, except Event Wagering.

Agreements Part 10.B.1.a. However, once the Secretary approves an application by the

Tribe to take land into trust for gaming in one of the off-reservation areas described in Part

4.J.2., this amount rises to 6% of Adjusted Net Win on Covered Games, except Event

                                             63                                         163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 64 of 97




Wagering. Id. That provision is invalid because the action of the Secretary which increases

revenue sharing—the taking of land in trust off-reservation—is not a valid subject of

negotiation under IGRA, 25 U.S.C. § 2710(d)(3)(C), and therefore is not a valid compact

term. IGRA does not authorize an Indian tribe to pay gaming revenues to a state in

exchange for the state agreeing to allow the tribe to have presently unidentified land taken

in trust for gaming purposes at some future time.

       143.   On information and belief, under Part 10.B.1.a., the Comanche Nation and

Otoe-Missouria Tribe will pay less in substantial exclusivity fees to the State for

conducting Covered Games in Existing Facilities under their new Agreements than they

paid to conduct the same games in the same facilities under their Former Compacts. See

Randy Ellis, Two New Gaming Compacts Take Effect, But For How Long?, Oklahoman

(June 30, 2020), https://oklahoman.com/article/5665669/two-new-gaming-compacts-take-

effect-but-for-how-long (“The tribes have said they expect the change to save each of them

hundreds of thousands of dollars a year . . . .”). They will also pay a smaller percentage of

their gaming revenues to the State than the Plaintiff Nations pay under the Plaintiff

Nations’ Class III Gaming Compacts to conduct the same games.

       144.   Second, Part 10.B.1.b. provides that for new facilities constructed in off-

reservation areas described in Part 4.J.2. of the Agreements, the Comanche Nation and

Otoe-Missouria Tribe will pay revenue sharing of between 8% and 13% of the Adjusted

Net Win from those facilities, as follows:

 New Facility: Tribe & Location      % Paid Authorizing Section
 Comanche (Love County):             13%       Comanche Agreement Part 10.B.1.b.i.

                                             64                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 65 of 97




 Comanche (Cleveland County):         12%       Id. Part 10.B.1.b.ii.
 Comanche (Grady County):             8%        Id. Part 10.B.1.b.iii.
 Otoe-Missouria (Logan County): 12%             Otoe-Missouria Agreement Part 10.B.1.b.i.
 Otoe-Missouria (Noble County): 8%              Id. Part 10.B.1.b.ii.
 Otoe-Missouria (Payne County): 8%              Id. Part 10.B.1.b.iii.


       145.   The provisions described in the immediately preceding paragraph are invalid

because: IGRA does not authorize the Secretary to approve revenue sharing for facilities

on land that has not been taken in trust, and therefore is not “Indian land[],” 25 U.S.C.

§ 2703(4); the negotiation of such payments in those circumstances is not a valid subject

of negotiation under IGRA, id. § 2710(d)(3)(C); and the high rates of such payments are

not justified by a meaningful concession by the State that has significant economic benefit

to the Comanche Nation and Otoe-Missouria Tribe. The only evident justification is the

Defendant Governor Stitt’s agreement to the land being taken in trust, which is not a valid

subject of negotiation under IGRA, id. § 2710(d)(3)(C), and therefore is not a valid

compact term.

       146.   In addition, Part 10.B.2.a. of the Agreements provides that the Comanche

Nation and Otoe-Missouria Tribe will pay 1.10% of each Patron’s Event Wagering

transaction total, “to be assessed in addition to the transaction total and calculated on a per

wager basis.” This provision imposes a tax on the Comanche Nation and Otoe-Missouria

Tribe in violation of IGRA, 25 U.S.C. § 2710(d)(4), because it is not imposed to defray the

costs of regulating such gaming activity, id. § 2710(d)(3)(C)(iii), and because it requires

the imposition of a fee based on a percentage of a patron’s wager for the sole purpose of


                                              65                                         163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 66 of 97




paying the State funds that the State may use for any purpose, Agreements Part 10.B.3.

(“Nothing herein shall require the allocation of such fees to particular State purposes,

including, but not limited to, the actual costs of performing the State’s regulatory

responsibilities hereunder.”).

       147.   On information and belief, the payment of 1.10% of each Patron’s Event

Wagering transaction total would constitute a payment of approximately 22% of the

Comanche Nation’s and Otoe-Missouria Tribe’s net revenue from event wagering. This is

substantially higher than the fees that the Tribes paid to conduct covered gaming under the

Former Compacts, or that the Plaintiff Nations pay to conduct covered gaming under the

Plaintiff Nations’ Class III Gaming Compacts.

       148.   In addition, the amounts the Comanche Nation and Otoe-Missouria Tribe pay

the State under Parts 10.B.1. and 10.B.2. is subject to reevaluation when the terms of the

Agreements renew. Part 10.B.5. of the Agreements states that “[t]he right of substantial

exclusivity provided for under [Part 10.B.] will have a definite term, as provided for in Part

[12.B.] of this Compact.” Part 12.B. states that the Agreements shall “begin on the

Effective Date”—meaning the date on which the approval of the agreements by the

Secretary is published in the Federal Register, Comanche Agreement Parts 2.A.11.,

12.A.3.; Otoe-Missouria Agreement Parts 2.A.10., 12.A.3.—“and end at 11:59 p.m. (CST)

on December 31, 2035, unless otherwise agreed to in writing by the Parties.” Part 10.B.5.

provides that, unless the parties agree in writing otherwise, the term of the Agreements will

“renew by way of amendment” for an additional fifteen-year term, subject to a process for

recalculating the amount of substantial exclusivity fees the tribes will pay to the State.

                                             66                                         163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 67 of 97




       149.   The Agreements provide that within eighteen months prior to the expiration

of the term of the Agreements, the parties will “meet and confer in good faith for the

purpose of setting substantial exclusivity rates under the Compact to reflect the value of

substantial exclusivity granted for the renewal term.” Agreements Part 10.B.5.a.

       150.   If the parties fail to agree on substantial exclusivity rates within twelve

months prior to the expiration of the term, the Agreements provide that the parties will

submit to the calculation of the value of substantial exclusivity by an independent panel,

id. Part 10.B.5.b., which must be “based on an analysis of all data pertinent to assess market

valuation of the substantial exclusivity granted for the renewal term,” id. Part 10.B.5.b.vii.

The State and the Tribe each selects a panel member, and then jointly select a third member.

Id. Part 10.B.5.b.ii. If the State and Tribe cannot agree on a third member, the first two

panelists select the third member. Id. The panel then operates as an arbitration panel,

“consistent with the rules of commercial arbitration,” taking evidence, overseeing

discovery including issuing subpoenas, accepting briefing from the parties, holding a

hearing at which the parties submit argument and evidence, analyzing data, and then

issuing a written opinion setting substantial exclusivity rates to be submitted to the

Secretary as part of an amended compact. Id. Part 10.B.5.b.i.-viii.

       151.   If the Comanche Nation’s or Otoe-Missouria Tribe’s Adjusted Net Win goes

above $300,000,000.00, then the parties agree to submit to the same dispute resolution

procedures as described in ¶¶ 149-50, supra, except that the parties have sixty days to reach

agreement before panel proceedings begin, and the panel must either issue new rates within

ninety days or a longer period agreed to by the parties. Agreements Part 10.B.1.c.,

                                             67                                         163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 68 of 97




10.B.5.e. It is unclear whether this provision requires recalculation of only substantial

exclusivity fees paid under Part 10.B.1. or whether it also requires recalculation of

exclusivity fees paid on Event Wagering under Part 10.B.2.

       152.   The parties “agree to be bound by the substantial exclusivity rates established

by a majority of the Panel for the renewal term.” Id. Part 10.B.5.c. The Agreements further

provide that “[t]he Panel’s determination of revenue-sharing rates shall be based on an

analysis of all data pertinent to assess market valuation of the substantial exclusivity

granted for the renewal term.” Agreements Part 10.B.5.b.vii. (emphasis added). Nothing

in Part 10.B.5. imposes a cap on the exclusivity fees that the arbitration panel may set,

allows for appeal of its determination by the signatory tribes, or otherwise conditions the

panel’s authority to bind the signatory tribe to its decision. Basing exclusivity fees on a

market valuation is indistinguishable from “put[ting] gaming rights ‘up for sale,’” which

violates IGRA.    Rincon Band of Luiseno Mission Indians of Rincon Reservation v.

Schwarzenegger, 602 F.3d 1019, 1040 (9th Cir. 2010).

       153.   The revenue sharing provisions of the Agreements permit the State to impose

a “tax, fee, charge, or other assessment upon an Indian tribe . . . to engage in a class III

activity” in violation of IGRA, 25 U.S.C. § 2710(d)(4), and violate IGRA’s requirement

that the Indian tribe have “the sole proprietary interest and responsibility for the conduct

of any gaming activity,” id. § 2710(b)(2)(A), (d)(1)(A)(ii).       The high rates of such

payments violate IGRA because the substantial exclusivity promised in exchange for those

payments is meaningless, and plainly is not justified by a meaningful concession by the

State that has significant economic benefit to the Comanche Nation and Otoe-Missouria

                                             68                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 69 of 97




Tribe. Those payments therefore constitute a tax. The process by which those rates are to

be determined for the renewal term grants the State a proprietary interest in the gaming

activity conducted under the Agreements because the rates for the renewal term are to be

based on the market value of the right to conduct gaming under the Agreements, which

acknowledges that the State has an ownership interest in those gaming rights which it can

sell. Finally, these provisions also violate IGRA because only the Secretary can determine

whether revenue sharing payments to be made by a tribe to a State under a compact are

lawful under IGRA; an arbitration panel cannot make that determination.

       154.   In addition, the revenue sharing provisions of the Agreements violate IGRA

because those payments are made in exchange for allowing the Comanche Nation and

Otoe-Missouria Tribe to conduct Event Wagering, House-Banked Card Games, and

House-Banked Table Games, and the conduct of those games is not authorized by IGRA

or Oklahoma law. Thus, the Agreements’ promise that the signatory tribes can conduct

these games is illusory, and the revenue sharing provisions of the Agreements, which rely

on those promises to justify revenue sharing payments, are therefore invalid under IGRA.

       155.   The Agreements further provide that “[t]he Tribe agrees that the substantial

exclusivity provided for in this Compact shall not prohibit the operation of iLottery by the

State.” Agreements Part 3.B. iLottery is

       a Gaming system that may be conducted by the Oklahoma Lottery
       Commission, subject to applicable law, that provides for the distribution of
       lottery products through numerous channels that include web applications,
       mobile applications, mobile web, tablets and social media platforms that
       allows players to interface through a portal for the purpose of obtaining
       lottery products and ancillary services, such as account management, game
       purchase, game play and prize redemption; provided, however, that the

                                            69                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 70 of 97




       Gaming elements of consideration, chance and prize require persons playing
       iLottery to electronically load games at the physical location of an authorized
       lottery retailer, and not remotely. The elements of consideration and prize
       shall occur at the physical location of an authorized lottery retailer, but the
       element of chance may occur on a mobile device, provided that each chance,
       including the associated result, occurs in no less than 120 second intervals.
       The definition of iLottery shall not include games that represent physical,
       Internet-based or monitor-based interactive lottery games which simulate
       Covered Games, specifically including, but not limited to, poker, roulette,
       slot machines, Event Wagering and blackjack.

Comanche Agreement Part 2.A.25.; Otoe-Missouria Agreement Part 2.A.23.

       156.   The definition of iLottery in the Agreements allows the State to authorize

any form of electronic gaming that has the elements of consideration, chance, and prize,

and to authorize any such games to be played anywhere, including the Indian country of

the signatory tribes and non-signatory tribes, after any such games have been electronically

loaded at an authorized lottery retailer’s physical location. This provision violates IGRA,

which does not authorize States to conduct Class III gaming, nor does it authorize States

and tribes to negotiate for the conduct of Class III gaming by the State. See 25 U.S.C.

§ 2710(d)(3)(C). The Defendant Governor Stitt therefore does not have authority to

negotiate and agree to compact terms permitting the State to conduct the iLottery, and any

such term is invalid under IGRA.

       157.   The Defendant Secretary’s no action approval of the Agreements is invalid

because the revenue sharing provisions of the Agreements violate IGRA. Those provisions

are also invalid because the Defendant Secretary failed to explain the change in policy with

respect to the payment of revenue sharing under IGRA that is shown by comparing his

approval of the revenue sharing provisions of the Comanche Nation and Otoe-Missouria


                                             70                                          163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 71 of 97




Tribe Former Compacts, see supra at ¶ 58 with the Defendant Secretary’s no action

approval of the Comanche Nation and Otoe-Missouria Tribe Agreements. “When an

agency changes course, as [the Secretary] did here, it must ‘be cognizant that longstanding

policies may have “engendered serious reliance interests that must be taken into account.”’

‘It   would     be     arbitrary    and    capricious     to    ignore    such     matters.’”

Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1913 (2020)(first

quoting Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016); then quoting

FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009)); see also Forest Cty.

Potawatomi, 330 F. Supp. 3d at 289 (“When an agency declines to follow past decisions,

the agency must explain the change in policy.” (citing Hall v. McLaughlin, 864 F.2d 868,

873 (D.C. Cir. 1989))). By failing to do so, the Defendant Secretary’s no action approval

was arbitrary, capricious, and contrary to law.

       158.   The Plaintiff Nations’ legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

Nations’ Class III Compacts is injured because the Defendant Secretary’s no action

approval deprived the Plaintiff Nations of the substantive and procedural protections from

the unlawful conduct of Class III gaming that IGRA is intended to provide them by

requiring that compacts be submitted to the Secretary for approval, 25 U.S.C.

§ 2710(d)(3)(B), and by imposing an obligation on the Secretary to disapprove a compact

that violates “(i) any provision of [IGRA], (ii) any other provision of Federal law . . . , or

(iii) the trust obligations of the United States to Indians,” id. § 2710(d)(8)(B)(i)-(iii);

Amador Cty., 640 F.3d at 381 (“The Secretary must . . . disapprove a compact if it would

                                             71                                         163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 72 of 97




violate any of the three limitations in that subsection . . . .”). These statutory obligations

protect all Indian tribes’ rights, including those of the Plaintiff Nations, to conduct Class

III gaming “as a means of promoting tribal economic development, self-sufficiency, and

strong tribal governments,” 25 U.S.C. § 2702(1), and ensure that no tribe may gain entry

to the highly competitive gaming market in Oklahoma without complying with IGRA. Had

the Defendant Secretary complied with these statutory obligations, he would have

disapproved the Comanche Nation and Otoe-Missouria Tribe Agreements on the ground

that the revenue sharing provisions of the Agreements are invalid.           The Defendant

Secretary’s failure to do so will cause economic injury to the Plaintiff Nations by requiring

that they compete with the Comanche Nation and Otoe-Missouria Tribe for gaming

revenue in a highly competitive market, in which, as a further result of the Secretary’s no

action approval, the Plaintiff Nations’ share will be reduced.

       159.   In addition, the Plaintiff Nations’ legally-protected interest in their conduct

of such Class II and Class III gaming is injured by the Defendant Secretary’s no action

approval of the Comanche Nation and Otoe-Missouria Tribe Agreements, as those

Agreements purport to authorize the State to conduct the iLottery. IGRA does not

authorize States to conduct any form of Class III gaming, and furthermore, the State’s

conduct of the iLottery is not a valid subject of compact negotiations under 25 U.S.C.

§ 2710(d)(3)(C). Nevertheless, because the Defendant Secretary failed to disapprove the

Agreements, the Plaintiff Nations will face increased competition for gaming revenue in

violation of IGRA as a result of the State’s operation of the iLottery.



                                             72                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 73 of 97




       160.    The injuries set forth above in ¶¶ 158-59 are directly traceable to the

Defendants’ conduct, specifically: the Defendants Governor Stitt’s, Chairman Nelson’s,

and Chairman Shotton’s submission of the Agreements to the Defendant Secretary for

review under IGRA and their representation to the Defendant Secretary that the

Agreements had been validly entered into by both parties; the no action approval of those

Agreements by the Defendants the Department, Secretary Bernhardt, and Assistant

Secretary Sweeney; and Defendants Governor Stitt’s, Chairman Nelson’s, and Chairman

Shotton’s actions in furtherance of the Agreements. Those injuries will be redressed by a

favorable decision of this Court declaring that the Agreements were not validly “entered

into” under state law and therefore are not “in effect” under IGRA, reversing the Defendant

Secretary’s no action approval of the Agreements and remanding to the Secretary for

disapproval, and declaring that the Defendant tribal officials’ exercise of authority or

jurisdiction under the Agreements is not authorized under IGRA and therefore violates

federal law.

       4.      The Agreements violate IGRA by regulating Class II gaming.

       161.    The Agreements provide that:

       On an annual basis, the Tribe shall certify by Tribal resolution that Forty-
       Five Percent (45.00%) of revenues from all Facilities is derived from
       Covered Games, until the Bureau of Indian Affairs has approved the first
       Section 20 application to establish Indian lands for a new Facility made by
       the Tribe (the “Section 20 Approval Trigger”), as more specifically described
       in Part [4.J.2.] of this Compact. Following the Section 20 Approval Trigger,
       the Tribe shall annually certify by Tribal resolution that Fifty Percent
       (50.00%) of revenues from all Facilities is derived from Covered Games.

Agreements Part 3.D. The Agreements also provide that:


                                              73                                       163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 74 of 97




       “Covered Game” or any derivate thereof means all Gaming Machines,
       House-banked Card Games, Nonhouse-Banked Card Games, House-banked
       Table Games, Nonhouse-banked Table Games, and Event Wagering, . . . if
       the operation of such game by the Tribe would require a Compact . . . . Class
       II gaming, as defined by IGRA, is expressly excluded from this definition.

Comanche Agreement Part 2.A.7.; Otoe-Missouria Agreement Part 2.A.6. (emphasis

added). The Agreements further provide that:

       The Enterprise shall keep a record of, and shall report at least quarterly to the
       SCA, the number of Covered Games and class II devices in each Facility, by
       the name or type of each and its identifying number, and denomination of
       bets accepted. This list shall include both class II and class III games.
       Failure to report in accordance herewith shall result in a penalty of $5,000
       per each Facility per report to be remitted to the SCA for purposes of deposit
       and expenditure in connection with Part [10.C.] of this Compact.

Agreements Part 4.K. (emphasis added).

       162.   Class II gaming cannot be subject of IGRA compact negotiations or of IGRA

compacts themselves. See 25 U.S.C. § 2710(b)(1), (d)(3)(C); Forest Cty. Potawatomi, 330

F. Supp. 3d at 287 (“[T]ribal-state compacts [are] not required for the regulation of Class

II gaming.”). The Secretary earlier made that determination in approving the Comanche

Nation’s Existing Compact. Comanche Approval Letter at 3.

       163.   Part 3.D. of the Agreements, by requiring that at least 45% of each of the

signatory tribe’s revenues from gaming facilities come from “Covered Games” before the

“Section 20 Approval Trigger,” necessarily requires that the Comanche Nation and Otoe-

Missouria Tribe obtain not more than 55% of their revenue from Class II games. Similarly,

by requiring that at least 50% of each of the signatory tribe’s revenues from gaming

facilities come from “Covered Games” after the “Section 20 Approval Trigger,” Part 3.D.

necessarily requires that the Comanche Nation and Otoe-Missouria Tribe obtain not more

                                              74                                           163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 75 of 97




than 50% of their revenue from Class II games once that trigger is activated. Part 3.D.

therefore regulates the Comanche Nation’s and Otoe-Missouria Tribe’s conduct of Class

II games, in violation of IGRA. In addition, Part 3.D. violates IGRA because it limits the

Comanche Nation’s and Otoe-Missouria Tribe’s conduct of Class II gaming in order to

increase the revenue sharing paid to the State for their conduct of Class III gaming.

       164.   Part 4.K. of the Agreements, by requiring that the tribe “report at least

quarterly to the SCA, the number of Covered Games and class II devices in each Facility,

by the name or type of each and its identifying number, and denomination of bets

accepted,” and that “[f]ailure to report in accordance herewith shall result in a penalty of

$5,000 per each Facility per report” also regulates the Comanche Nation’s and Otoe-

Missouria Tribe’s conduct of Class II games in violation of IGRA.

       165.   The Defendant Secretary’s no action approval of the Agreements is invalid

for the reasons set forth supra at ¶¶ 162-64, and for the additional reason that he failed to

explain the change in policy with respect to the regulation of Class II games that is shown

by comparing his recognition that Class II games cannot be the subject of IGRA compacts,

Comanche Approval Letter at 3, and his no action approval of the Comanche Nation and

Otoe-Missouria Tribe Agreements.

       166.   The Plaintiff Nations’ legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

Nations’ Class III Compacts is injured by the Defendant Secretary’s no action approval of

the Comanche Nation and Otoe-Missouria Tribe Agreements, because it deprives the

Plaintiff Nations of the substantive and procedural protections that 25 U.S.C. § 2710(d)(8)

                                             75                                         163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 76 of 97




is intended to provide them by requiring that the Secretary disapprove a compact that

violates “(i) any provision of [IGRA], (ii) any other provision of Federal law . . . , or (iii)

the trust obligations of the United States to Indians.” Id. § 2710(d)(8)(B)(i)-(iii); Amador

Cty., 640 F.3d at 381 (“[T]he Secretary must . . . disapprove a compact if it would violate

any of the three limitations in that subsection . . . .”). Had the Defendant Secretary

complied with these statutory obligations, he would have disapproved the Comanche

Nation and Otoe-Missouria Tribe Agreements on the ground that those Agreements

regulate Class II gaming, in violation of IGRA, for purposes of increasing the amount of

revenue sharing to be paid to the State, also in violation of IGRA.

       167.   The Plaintiff Nations are injured by the Defendant Secretary’s failure to

fulfill that responsibility, as a direct result of which the Plaintiff Nations must compete for

Class III gaming revenues with the Comanche Nation and Otoe-Missouria Tribe and will

suffer economic injury as a result. These injuries are directly traceable to the Defendants’

conduct, and will be redressed by a favorable decision of this Court in this action declaring

that the Agreements were not validly “entered into” under state law and therefore are not

“in effect” under IGRA, reversing the Defendant Secretary’s no action approval of the

Agreements and remanding to the Secretary for disapproval, and declaring that the

Defendant tribal officials’ exercise of authority or jurisdiction under the Agreements is not

authorized under IGRA and therefore violates federal law.




                                              76                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 77 of 97




       5.     The Defendant Governor’s purported future concurrence in the
              Agreements in future off-reservation trust land acquisitions violates
              IGRA.

       168.   Under 25 U.S.C. § 2710(d)(1), Class III gaming is lawful only on “Indian

lands.” “Indian lands” are

       (A) all lands within the limits of any Indian reservation; and (B) any lands
       title to which is either held in trust by the United States for the benefit of any
       Indian tribe or individual or held by any Indian tribe or individual subject to
       restriction by the United States against alienation and over which an Indian
       tribe exercises governmental power.

Id. § 2703(4). The Secretary has clarified that, for purposes of IGRA, an Indian reservation

is a tribe’s reservation or its former reservation in Oklahoma. 25 C.F.R. § 292.2. Thus, a

tribe may conduct gaming on land outside of its reservation or former reservation in

Oklahoma when it is held in trust for the tribe by the United States or restricted against

alienation by the United States. Under current law, the way for a tribe in Oklahoma to

obtain land that meets these requirements is by an acquisition of land into trust for the tribe

by the Secretary.

       169.   Most tribes in Oklahoma—including the Plaintiff Nations, the Comanche

Nation, and the Otoe-Missouria Tribe—may have land placed into trust for them by the

Department. See 25 U.S.C. §§ 2202, 5105, 5108, 5203. When land is located outside of

the tribe’s reservation or former reservation in Oklahoma, that may be done when the tribe

already owns the land or when the Secretary determines that the acquisition in trust is

“necessary to facilitate tribal self-determination, economic development, or Indian

housing.” 25 C.F.R. § 151.3(a). Federal regulation further prohibits one tribe from having

land taken into trust for its benefit within a second tribe’s reservation or former reservation

                                              77                                            163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 78 of 97




in Oklahoma unless the second tribe consents in writing to the trust acquisition. Id. § 151.8;

id. § 151.2(f) (“reservation” includes a former reservation in Oklahoma as defined by the

Secretary); id. § 292.2 (defining the boundaries of former reservations in Oklahoma for

IGRA gaming purposes).

       170.   Under 25 U.S.C. § 2719, an Indian tribe can only conduct class III gaming

on after-acquired lands located outside of its reservation or former reservation in Oklahoma

if

       the Secretary, after consultation with the Indian tribe and appropriate State
       and local officials, including officials of other nearby Indian tribes,
       determines that a gaming establishment on newly acquired lands would be in
       the best interest of the Indian tribe and its members, and would not be
       detrimental to the surrounding community, but only if the Governor of the
       State in which the gaming activity is to be conducted concurs in the
       Secretary’s determination . . . .

Id. § 2719(b)(1)(A); see id. § 2719(a)(1), (a)(2)(A)(i); 25 C.F.R. § 292.2 (defining

“reservation” as including a tribe’s former reservation in Oklahoma and defining their

boundaries for IGRA purposes).

       171.   In the Agreements, the Defendant Governor Stitt purports to preemptively

give such consent to gaming by the Comanche Nation and Otoe-Missouria Tribe at future

gaming facilities, to be located on trust land to be acquired in specified areas of three

counties named in each Agreement, large portions of which are outside of the signatory

Tribes’ reservations or former reservations in Oklahoma. Specifically, Part 4.J.2. of the

Agreements provides:

       New Facilities. In addition to its Existing Facilities, the Tribe may establish
       and operate [three new facilities] (collectively the “New Facilities”), subject
       to the land being taken into trust pursuant to 25 U.S.C. § 2719(b)(1)(A). . . .

                                             78                                          163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 79 of 97




             a.     Section 20 Concurrence. By entering into this Compact, the
      State through its Governor, in order to provide a meaningful concession to
      the Tribe, the adequacy of which is acknowledged and by which the Tribe
      was materially induced to enter into this Compact, hereby agrees to concur
      in any determination by the Secretary of the Interior that lands relating to the
      [three new facilities], should be taken into trust for gaming purposes, and
      such lands are eligible for gaming under 25 U.S.C. § 2719(b)(1)(A). The
      Parties agree that no other action from the State is required for approval of
      those lands’ eligibility for gaming.

      172.   The Comanche Nation Agreement purports to provide that the Comanche

Nation’s “New Facilities” can be located “within one (1) mile of a state or federal highway

or turnpike running through” Cleveland, Grady, and Love Counties, Oklahoma. Comanche

Agreement Parts 2.A.5., 2.A.21., 2.A.27., 4.J.2., 4.J.2.a. Most of the areas described by

these Parts of the Agreement are outside of the Comanche Nation’s reservation or former

reservation in Oklahoma and are within other federally-recognized Indian tribes’

reservations or former reservations in Oklahoma.

      173.   Love County is located entirely within the territory of the Chickasaw Nation,

which is a federally-recognized Indian tribe. Part of the area of Grady County defined in

the Comanche Nation Agreement is within the Chickasaw Nation’s reservation or “former

reservation,” 25 C.F.R. § 292.2, over which the Chickasaw Nation exercises jurisdiction.

      174.   The portion of Grady County defined in the Comanche Nation Agreement

not within the Chickasaw Nation’s reservation or “former reservation,” id., or the

Comanche Nation’s territory is located within the territory of the Wichita and Affiliated

Tribes, the Caddo Nation, and the Delaware Nation, or within the territory of the Kiowa

Tribe of Oklahoma and the Apache Tribe of Oklahoma. The Wichita and Affiliated Tribes,

the Caddo Nation, the Delaware Nation, the Kiowa Nation, and the Apache Tribe are

                                            79                                           163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 80 of 97




federally-recognized Indian tribes, and the lands within their territories constitute their

reservations or former reservations in Oklahoma, with boundaries recognized by the

Secretary, over which these tribes exercise jurisdiction.

       175.   A portion of the area of Cleveland County defined in the Comanche Nation

Agreement is located within the territory of CPN. CPN is a federally-recognized Indian

tribe, and the lands within its territory constitute its reservation or “former reservation,” 25

C.F.R. § 292.2, in Oklahoma, with boundaries recognized by the Secretary, over which

CPN exercises jurisdiction.9

       176.   The Otoe-Missouria Agreement purports to provide that the Otoe-Missouria

Tribe’s “New Facilities” can be located “within one (1) mile of a state or federal highway

or turnpike running through” Logan, Noble, and Payne Counties, Oklahoma. Otoe-

Missouria Agreement Parts 2.A.25., 2.A.28., 2.A.32., 4.J.2., 4.J.2.a. Many of the areas

described by these Parts of the Agreement are outside of the Otoe-Missouria Tribe’s former

reservation in Oklahoma and are within other federally-recognized Indian tribes’

reservations or former reservations in Oklahoma.

       177.   The portion of Logan County defined in the Otoe-Missouria Agreement is

partially within the territory of the Iowa Tribe of Oklahoma. The Iowa Tribe of Oklahoma



9
  The Absentee Shawnee Tribe, a federally-recognized Indian tribe, holds trust parcels and
other parcels within a portion of the area of Cleveland County defined in the Comanche
Nation Agreement, though the Absentee Shawnee Tribe has no reservation or former
reservation there. See Citizen Band Potawatomi Indian Tribe of Okla. v. Collier, 17 F.3d
1292, 1294 (10th Cir. 1994); Citizen Band Potawatomi Indian Tribe of Okla. v. Collier,
142 F.3d 1325, 1334 (10th Cir. 1998).

                                              80                                          163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 81 of 97




is a federally-recognized Indian tribe, and the lands within its territory constitutes its

reservation or former reservation in Oklahoma, with boundaries recognized by the

Secretary, over which it exercises jurisdiction.

       178.   The portion of Noble County defined in the Otoe-Missouria Agreement not

within the Otoe-Missouria Tribe’s territory is partially within the territory of the Ponca

Tribe of Indians of Oklahoma. The Ponca Tribe is a federally-recognized Indian tribe, and

the lands within its territory constitutes its reservation or former reservation in Oklahoma,

with boundaries recognized by the Secretary, over which it exercises jurisdiction.

       179.   The portion of Payne County defined in the Otoe-Missouria Agreement is

partially within the territory of the Pawnee Nation of Oklahoma and partially within the

territory of the Sac and Fox Nation of Oklahoma. The Pawnee Nation and the Sac and Fox

Nation are federally-recognized Indian tribes, and the lands within their territories

constitute their reservations or former reservations in Oklahoma, with boundaries

recognized by the Secretary, over which the Pawnee Nation and the Sac and Fox Nation

exercise jurisdiction.

       180.   The Comanche Nation and Otoe-Missouria Tribe have not obtained consent

from the Chickasaw Nation or CPN to acquire land in trust within their reservations or

former reservations in Oklahoma. On information and belief, the Comanche Nation and

Otoe-Missouria Tribe have not obtained consent from any other tribe to acquire land in

trust within that tribe’s reservation or former reservation in Oklahoma.

       181.   Federal regulations require the Secretary to contact local governments having

regulatory jurisdiction over off-reservation lands that a tribe proposes to have taken into

                                             81                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 82 of 97




trust, and give those local governments an opportunity to submit “written comment as to

the acquisition’s potential impacts on regulatory jurisdiction, real property taxes and

special assessments.” 25 C.F.R. § 151.11(d).

       182.   Nothing in the Oklahoma Constitution, statutes, or case law authorizes

Defendant Governor Stitt to bind future Governors to make discretionary decisions like

concurring in a land-into-trust acquisition for gaming purposes under 25 U.S.C.

§ 2719(b)(1)(A).

       183.   The federal government owes special obligations to Indian tribes, including

the Plaintiff Nations, under federal common law, and pursuant to IGRA. The acquisition

of trust land and the conduct of IGRA gaming by the Comanche Nation and Otoe-

Missouria Tribe within the reservation or former reservation of one of the Plaintiff Nations

without the consent of the affected Plaintiff Nation would violate the United States’ trust

responsibility to protect the Plaintiff Nations’ self-government and ability to govern its

territory. Thus, a decision by the Secretary to take land into trust for the Comanche Nation

or the Otoe-Missouria Tribe within the boundaries of one of the Plaintiff Nations’

reservations or former reservations without the consent of the affected Plaintiff Nation

would be invalid under federal law.

       184.   A gubernatorial concurrence in an Indian lands determination is not a proper

subject of negotiation under 25 U.S.C. § 2710(d)(3)(C). Although IGRA authorizes states

and tribes to negotiate compact terms dealing with “any other subjects that are directly

related to the operation of gaming activities,” id. § 2710(d)(3)(C)(vii), a gubernatorial

concurrence in an Indian lands determination lies outside the scope of such provision. As

                                            82                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 83 of 97




the Supreme Court has explained, “‘class III gaming activity’ means just what it sounds

like—the stuff involved in playing class III games . . . each roll of the dice and spin of the

wheel.” Bay Mills, 572 U.S. at 792. A concurrence in a determination that land is eligible

for gaming under 25 U.S.C. § 2719(b)(1)(A) is not “gaming activity” subject to negotiation

under 25 U.S.C. § 2710(d)(3)(C)(vii). Therefore, the Defendants Governor Stitt, Chairman

Nelson, and Chairman Shotton lacked authority to negotiate over an Indian lands

concurrence by the Governor of Oklahoma or include terms relating to such a concurrence

in an IGRA compact, and those terms are invalid.

       185.   For the same reasons, the Defendant Governor Stitt’s purported promise to

concur in future land-into-trust determinations is illusory and does not provide a

meaningful concession to the Comanche Nation and Otoe-Missouria Tribe, nor does it

confer substantial benefits to those Tribes, and that promise therefore cannot support the

revenue sharing provisions of the Agreements.

       186.   Accordingly, the substantial exclusivity fee payments required by Part 10.B.

of the Agreements are a “tax, fee, charge, or other assessment” on the Comanche Nation

and Otoe-Missouria Tribe by the State, not made in such amounts necessary to defray the

costs of regulating such gaming activity, that is prohibited by IGRA.             25 U.S.C.

§ 2710(d)(3)(C)(iii), (d)(4).

       187.   The Plaintiff Nations’ legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

Nations’ Class III Compacts is injured by the Defendant Secretary’s no action approval of

the Agreements because that action deprives them of the substantive and procedural

                                             83                                         163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 84 of 97




protections from the unlawful conduct of Class III gaming that IGRA is intended to provide

to the Plaintiff Nations by requiring that the Secretary disapprove a compact that violates

“(i) any provision of [IGRA], (ii) any other provision of Federal law . . . , or (iii) the trust

obligations of the United States to Indians.” Id. § 2710(d)(8)(B)(i)-(iii); Amador Cty., 640

F. 3d at 381 (“The Secretary must . . . disapprove a compact if it would violate any of the

three limitations in that subsection . . . .”). Had the Defendant Secretary complied with

these statutory obligations, he would have disapproved the Comanche Nation and Otoe-

Missouria Tribe Agreements on the ground that the Defendant Governor Stitt’s purported

future concurrence in the Agreements in future off-reservation trust land acquisitions

violates IGRA. The Plaintiff Nations are injured by the Defendant Secretary’s failure to

fulfill these responsibilities, as a direct result of which the Plaintiff Nations’ rights of self-

government and ability to govern their territories are threatened by future off-reservation

trust land acquisitions. In addition, the Plaintiff Nations’ right to conduct Class II and

Class III gaming “as a means of promoting tribal economic development, self-sufficiency,

and strong tribal governments,” 25 U.S.C. § 2702(1), is severely threatened by the

Comanche Nation’s and Otoe-Missouria Tribe’s planned future off-reservation trust land

acquisitions and the Defendant Governor Stitt’s purported future concurrence in those

acquisitions because it will further increase competition for gaming revenue in the highly

competitive gaming market in Oklahoma and reduce the Plaintiff Nations’ share of that

market.

       188.    These injuries are directly traceable to the Defendants’ conduct, specifically:

the Defendants Governor Stitt’s, Chairman Nelson’s, and Chairman Shotton’s submission

                                               84                                           163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 85 of 97




of the Agreements to the Defendant Secretary for review under IGRA and their

representation to the Defendant Secretary that the Agreements had been validly entered

into by both parties; the no action approval of those Agreements by the Defendants the

Department, Secretary Bernhardt, and Assistant Secretary Sweeney; and Defendants

Governor Stitt’s, Chairman Nelson’s, and Chairman Shotton’s actions in furtherance of the

Agreements. Those injuries will be redressed by a favorable decision of this Court in this

action declaring that the Agreements were not validly “entered into” under state law and

therefore are not “in effect” under IGRA, reversing the Defendant Secretary’s no action

approval of the Agreements and remanding to the Secretary for disapproval, and declaring

that the Defendant tribal officials’ exercise of authority or jurisdiction under the

Agreements is not authorized under IGRA and therefore violates federal law.

                               V.     CAUSES OF ACTION

                              FIRST CAUSE OF ACTION:

     THE DEFENDANT SECRETARY’S CONSIDERATION OF THE
 AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
BECAUSE THE AGREEMENTS HAD NOT BEEN LEGALLY ENTERED INTO
    BY BOTH PARTIES WHEN CONSIDERED BY THE SECRETARY.

       189.   The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       190.   IGRA’s regulations provide that “[t]he Indian tribe or State should submit

the compact or amendment after it has been legally entered into by both parties.” 25 C.F.R.

§ 293.7. And IGRA provides that the Secretary is only authorized to approve, disapprove,




                                              85                                       163976-2
             Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 86 of 97




or approve by inaction a compact that has been entered into between an Indian tribe and a

State. 25 U.S.C. § 2710(d)(8)(A)-(C).

          191.   When the Defendant Governor Stitt, the Comanche Nation, and the Otoe-

Missouria Tribe submitted the Agreements to the Defendant Secretary, those Agreements

had not been legally entered into by both parties. Shortly after the Agreements were

submitted to the Defendant Secretary for review under IGRA, the Defendant Secretary was

informed by the leadership of the Oklahoma Legislature, the Oklahoma Attorney General,

and the Plaintiff Nations that the Defendant Governor Stitt’s and the Comanche Nation and

Otoe-Missouria Tribe Agreements had not been legally entered into by both parties. The

Defendant Secretary’s subsequent consideration of those Agreements therefore violated 25

C.F.R. § 293.7, and was arbitrary, capricious, and contrary to law, 5 U.S.C. § 706(2)(A),

and without observance of procedure required by law, id. § 706(2)(D).

          192.   The Plaintiff Nations are therefore entitled to a judgment “hold[ing] unlawful

and set[ting] aside” the Defendant Secretary’s “no action” approval of the Agreements

pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1), and declaring that the Secretary’s no action

approval of the Agreements does not make the Agreements valid compacts and has no legal

effect.




                                               86                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 87 of 97




                               SECOND CAUSE OF ACTION:

THE DEFENDANT SECRETARY’S FAILURE TO CONSIDER WHETHER THE
  AGREEMENTS WERE VALIDLY ENTERED INTO BY THE STATE AND
  WHETHER ANY OF THE PROVISIONS OF THE AGREEMENTS WERE
    INVALID, AND HIS FAILURE TO ISSUE AN OPINION OR LETTER
    DISAPPROVING THE AGREEMENTS, RENDERS HIS NO ACTION
   APPROVAL ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW.

       193.      The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       194.      Under IGRA, if any provision of a purported compact submitted to the

Secretary violates IGRA, other provisions of federal law, or the federal trust responsibility

to Indian tribes, the Secretary is obligated to issue an opinion, letter or other ruling

disapproving that purported compact or the provisions that violate those authorities.

Amador Cty., 640 F.3d at 381.

       195.      The Defendant Secretary’s failure to issue such an opinion, letter or other

ruling, and his decision to allow the Agreements to go into effect under IGRA without

considering whether the Agreements were validly entered into and whether any of their

provisions violate IGRA, therefore violates IGRA and was arbitrary, capricious, and

contrary to law, 5 U.S.C. § 706(2)(A), and without observance of procedure required by

law, id. § 706(2)(D); Physicians for Soc. Responsibility v. Wheeler, 956 F.3d 634, 644

(D.C. Cir. 2020) (“It is axiomatic that the APA requires an agency to explain its basis for

a decision.”).

       196.      The Defendant Secretary’s failure to issue such an opinion, letter or other

ruling even after receiving comments from State Legislative leaders, the Oklahoma


                                                87                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 88 of 97




Attorney General, and the Plaintiff Nations, asserting that provisions of the Agreements

were invalid under IGRA, 25 U.S.C. § 2710(d)(8)(B), and state law, also shows that his

“no action” approval was arbitrary, capricious, and contrary to law, 5 U.S.C. § 706(2)(A),

and without observance of procedure required by law, id. § 706(2)(D).

       197.    The Plaintiff Nations are therefore entitled to a judgment “hold[ing] unlawful

and set[ting] aside” the Defendant Secretary’s “no action” approval of the Agreements

pursuant to 5 U.S.C. § 706(2)(A), and declaring that the Secretary’s no action approval of

the Agreements does not make the Agreements valid compacts and has no legal effect.

                              THIRD CAUSE OF ACTION:

   THE DEFENDANT SECRETARY’S NO ACTION APPROVAL OF THE
AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
BECAUSE THOSE AGREEMENTS WERE NOT VALIDLY ENTERED INTO BY
                       THE STATE.

       198.    The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       199.    The Agreements were not validly “entered into” under IGRA, 25 U.S.C.

§ 2710(d)(1)(C), because those Agreements are not the Model Compact and were not

approved by the Legislature through any other means, see Treat, 2020 OK 64.

       200.    For the reasons described above, the Defendant Secretary’s “no action”

approval of the Agreements is arbitrary, capricious, and contrary to law.           5 U.S.C.

§ 706(2)(A).

       201.    The Plaintiff Nations are therefore entitled to a judgment “hold[ing] unlawful

and set[ting] aside” the Defendant Secretary’s “no action” approval of the Agreements


                                              88                                        163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 89 of 97




pursuant to 5 U.S.C. § 706(2)(A), and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                             FOURTH CAUSE OF ACTION:

   THE DEFENDANT SECRETARY’S NO ACTION APPROVAL OF THE
AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
 BECAUSE THOSE AGREEMENTS PURPORT TO AUTHORIZE CLASS III
GAMES THAT ARE NOT PERMITTED IN OKLAHOMA FOR ANY PURPOSE
          BY ANY PERSON, ORGANIZATION, OR ENTITY.

       202.    The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       203.    Under IGRA, Class III gaming activities are lawful only if “located in a State

that permits such gaming for any purpose by any person, organization, or entity.” 25

U.S.C. § 2710(d)(1)(B).

       204.    The Agreements violate IGRA by purporting to authorize the Comanche

Nation and Otoe-Missouria Tribe to conduct Event Wagering, House-Banked Card Games,

and House-Banked Table Games, and by purporting to authorize the State to conduct Event

Wagering and the iLottery, because those Class III gaming activities are not permitted in

the Model Compact or other Oklahoma statute, nor are they otherwise permitted in

Oklahoma “for any purpose by any person, organization, or entity.” Id. § 2710(d)(1)(B).

       205.    For the reasons described above, the Defendant Secretary’s “no action”

approval of the Agreements is arbitrary, capricious, and contrary to law. 5 U.S.C.

§ 706(2)(A).

       206.    The Plaintiff Nations are therefore entitled to a judgment “hold[ing] unlawful

and set[ting] aside” the Defendant Secretary’s “no action” approval of the Agreements

                                              89                                        163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 90 of 97




pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                              FIFTH CAUSE OF ACTION:

   THE DEFENDANT SECRETARY’S NO ACTION APPROVAL OF THE
AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
     BECAUSE THE REVENUE SHARING PROVISIONS OF THOSE
 AGREEMENTS ARE INVALID AND CONSTITUTE AN UNLAWFUL TAX IN
                    VIOLATION OF IGRA.

       207.   The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       208.   The revenue sharing provisions of the Agreements violate IGRA’s

prohibition on state taxation by seeking to impose revenue sharing obligations without

offering a meaningful concession of significant economic benefit to the Comanche Nation

or Otoe-Missouria Tribe and by providing for the amount of such payments to be

determined by a third party based on the market value of the gaming authorized by the

Agreements.

       209.   The revenue sharing provisions of the Agreements violate IGRA’s

prohibition on state taxation by requiring that the Comanche Nation and Otoe-Missouria

Tribe each pay 1.10% of each Patron’s Event Wagering transaction total, “to be assessed

in addition to the transaction total and calculated on a per wager basis.” Agreements, Part

10.B.2.a.

       210.   The revenue sharing provisions of the Agreements violate IGRA’s

requirement that the Indian tribe have “the sole proprietary interest and responsibility for

the conduct of [such] gaming activity,” 25 U.S.C. § 2710(b)(2)(A), (d)(1)(A)(ii), by

                                              90                                       163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 91 of 97




providing for the amount of the revenue sharing payments to be determined by a third party

based on the market value of the gaming authorized by the Agreements.

       211.    For the reasons described above, the Defendant Secretary’s “no action”

approval of the Agreements is arbitrary, capricious, and contrary to law.             5 U.S.C.

§ 706(2)(A).

       212.    The Plaintiff Nations are therefore entitled to a judgment “hold[ing] unlawful

and set[ting] aside” the Defendant Secretary’s “no action” approval of the Agreements

pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                              SIXTH CAUSE OF ACTION:

   THE DEFENDANT SECRETARY’S NO ACTION APPROVAL OF THE
AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
BECAUSE THOSE AGREEMENTS REGULATE THE CONDUCT OF CLASS II
                        GAMING.

       213.    The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       214.    The Agreements regulate the Comanche Nation’s and Otoe-Missouria

Tribe’s conduct of Class II gaming by requiring that a minimum percentage of their gaming

revenues be generated by Class III games, which imposes a ceiling on the percentage of

revenue that may be generated by Class II games, and by requiring that the tribe report at

least quarterly the number of Class II devices in each Facility and fining the tribe if it fails

to do so.




                                              91                                          163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 92 of 97




       215.    The Agreements therefore violate IGRA, which does not permit Class II

games to be the subject of IGRA compact negotiations or of IGRA compacts themselves.

See 25 U.S.C. § 2710(b)(1), (d)(3)(C). In addition, the Agreements violate IGRA because

they limit the conduct of Class II gaming by the Comanche Nation and Otoe-Missouria

Tribe in order to increase the amount of revenue paid to the State for the conduct of Class

III gaming by the Comanche Nation and Otoe-Missouria Tribe.

       216.    For the reasons described above, the Defendant Secretary’s “no action”

approval of the Agreements is arbitrary, capricious, and contrary to law. 5 U.S.C.

§ 706(2)(A).

       217.    The Plaintiff Nations are therefore entitled to a judgment “hold[ing] unlawful

and set[ting] aside” the Defendant Secretary’s “no action” approval of the Agreements

pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                            SEVENTH CAUSE OF ACTION:

   THE DEFENDANT SECRETARY’S NO ACTION APPROVAL OF THE
AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
 BECAUSE THE DEFENDANT GOVERNOR’S CONCURRENCE ON FUTURE
  OFF-RESERVATION TRUST ACQUISITIONS VIOLATES THE FEDERAL
               TRUST RESPONSIBILITY AND IGRA.

       218.    Plaintiff Nations incorporate all previous allegations of fact and law into this

Cause of Action as if fully set forth herein.

       219.    The provisions of the Agreements committing the Governor of Oklahoma to

concur in future off-reservation trust land acquisitions for gaming purposes within the

reservations or former reservations of other Tribes threaten those Tribes’ jurisdictional

                                                92                                       163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 93 of 97




integrity and sovereignty, violate the federal trust obligation contrary to IGRA, and are not

an authorized subject of negotiation under IGRA, and are therefore invalid and must be

disapproved under 25 U.S.C. § 2710(d)(8)(B)(iii).

       220.    For the reasons described above, the Defendant Secretary’s “no action”

approval of the agreements is arbitrary, capricious, and contrary to law.           5 U.S.C.

§ 706(2)(A).

       221.    Plaintiff Nations are therefore entitled to a judgment “hold[ing] unlawful and

set[ting] aside” the Defendant Secretary’s “no action” approval of the Agreements pursuant

to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for disapproval

pursuant to 5 U.S.C. § 706(1).

                              EIGHTH CAUSE OF ACTION:

 THE DEFENDANT TRIBAL CHAIRMENS’ EFFORTS TO IMPLEMENT THE
            AGREEMENTS ARE CONTRARY TO IGRA.

       222.    The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       223.    The Defendants Chairman Nelson’s and Chairman Shotton’s representations

that the Comanche Nation Agreement and Otoe-Missouria Tribe Agreement are valid

compacts under IGRA, and their actions in furtherance of those representations, including

their exercise of authority or jurisdiction under the Agreements, are unlawful and constitute

a continuing violation of federal law.




                                              93                                        163976-2
              Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 94 of 97




       224.     For the reasons described above, the Plaintiff Nations are entitled to a

declaratory judgment that the Agreements are not valid compacts and are not “in effect”

under IGRA.

                              VI.     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff Nations respectfully pray for a judgment in their favor

as follows:

       1.       The Plaintiff Nations seek a declaration that:

                (a) The Defendant Secretary violated IGRA and the APA by considering the

Agreements notwithstanding that they had not been legally entered into by both parties.

                (b) The Defendant Secretary violated IGRA and the APA when he did not

issue an opinion, letter or other ruling disapproving the Agreements because they were not

validly “entered into” under state law and because they contain multiple provisions that are

invalid under IGRA.

                (c) The Comanche Nation Agreement and the Otoe-Missouria Tribe

Agreement were not validly “entered into” under state law because those Agreements are

not the Model Compact and were not approved by the Oklahoma Legislature’s Joint

Committee on Tribal-State Relations, or by the Legislature through other means, and

therefore were not validly “entered into” under IGRA and are not “in effect” under IGRA.

25 U.S.C. § 2710(d)(1)(C). The Agreements are therefore null and void, and the Defendant

Secretary’s no action approval of the Agreements has no legal effect.

                (d) The Agreements violate IGRA by purporting to authorize Event

Wagering and House-Banked Card Games, which are not permitted to be conducted in

                                              94                                      163976-2
           Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 95 of 97




Oklahoma “for any purpose by any person, organization, or entity,” id. § 2710(d)(1)(B),

and by purporting to authorize Non-House-Banked Table Games without the Supplemental

Compact required by Oklahoma statutes.

             (e) The revenue sharing provisions of the Agreements violate IGRA’s

prohibition on state taxation, id. § 2710(d)(4), by seeking to impose revenue sharing

obligations without offering a meaningful concession of significant economic benefit to

the Comanche Nation and the Otoe-Missouria Tribe, by providing for the amount of such

payments to be determined by a third party, by imposing a tax on Event Wagering, and by

granting the State a proprietary interest in the conduct of gaming under the Agreements.

             (f) The Agreements violate IGRA because those Agreements regulate those

Tribes’ conduct of Class II gaming by requiring that a minimum percentage of their gaming

revenues be generated by Class III games, which imposes a ceiling on the percentage of

revenue that may be generated by Class II games, for the purpose of increasing revenue

sharing payments to the State for the conduct of Class III gaming.

             (g) The provisions of the Agreements purporting to commit the Governor of

Oklahoma to concur in future off-reservation trust land acquisitions for gaming purposes

within the territories of other Tribes threaten those Tribes’ jurisdictional integrity and

sovereignty, violate the federal trust obligation contrary to IGRA, are not an authorized

subject of negotiation or of a compact under IGRA, and are invalid under federal law.

             (h) The Defendant tribal officials’ efforts to exercise authority or jurisdiction

under the Agreements, including by engaging in Class III gaming without a Tribal-State



                                            95                                          163976-2
            Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 96 of 97




compact that has been validly “entered into” by the State under IGRA, are unlawful and

constitute a continuing violation of federal law.

       2.     The Plaintiff Nations seek an order reversing the Defendant Secretary’s “no

action” approval of Comanche Nation Agreement and the Otoe-Missouria Tribe

Agreement and remanding the matter to the Defendant Secretary for disapproval of the

Agreements.

                                              Respectfully submitted,

                                              /s/ Frank S. Holleman

Dated: August 7, 2020                     By:
                                                  Frank S. Holleman, Bar # 1011376
                                                  Sonosky, Chambers, Sachse,
                                                   Endreson & Perry, LLP
                                                  1425 K. Street, NW, Suite 600
                                                  Washington DC 20005
                                                  Phone no.: 202-682-0240
                                                  Fax no.: 202-682-0249
                                                  E-mail: fholleman@sonosky.com

                                                  Colin Cloud Hampson, Bar # 448481
                                                  Sonosky, Chambers, Sachse,
                                                   Endreson & Perry, LLP
                                                  145 Willow Road, Suite 200
                                                  Bonita, CA 91902
                                                  Phone no.: (619) 267-1306
                                                  Fax no.: (619) 267-1388
                                                  E-mail: champson@sonoskysd.com

                                                  Lead Counsel for the Cherokee,
                                                  Chickasaw, Choctaw, and Citizen
                                                  Potawatomi Nations




                                             96                                       163976-2
Case 1:20-cv-02167 Document 1 Filed 08/07/20 Page 97 of 97




                                Sara Hill, Okla. Bar # 20072 (pro hac vice
                                 admission pending)
                                P.O. Box 1533
                                Tahlequah, OK 74465
                                Counsel for Cherokee Nation
                                Phone no.: 918-207-3836
                                Fax no.: 918-458-6142
                                E-mail: sara-hill@cherokee.org

                                Stephen Greetham, Okla. Bar # 21510 (pro
                                 hac vice admission pending)
                                4001 N. Lincoln Blvd
                                Oklahoma City, OK 73105
                                Counsel for Chickasaw Nation
                                Phone no. 580-272-5236
                                E-mail: stephen.greetham@chickasaw.net

                                Bradley Mallett, Okla. Bar # 15810 (pro
                                  hac vice admission pending)
                                P.O. Box 1210
                                Durant, OK 74702
                                Counsel for Choctaw Nation
                                Phone no.: 580-380-3024
                                E-mail: bmallett@choctawnation.com

                                Gregory M. Quinlan, NM Bar # 4450,
                                  Colo. Bar # 21605 (pro hac vice
                                  admission pending)
                                George J Wright, Okla. Bar # 21873 (pro
                                  hac vice admission pending)
                                1601 S Cooper Dr
                                Shawnee, OK 74801
                                Counsel for Citizen Potawatomi Nation
                                Phone no. 405-275-3121
                                Email: george.wright@potawatomi.org




                           97                                        163976-2
